UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: May 31, 2010 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (96.4%) 1 Consumer Discretionary (14.3%) * Kohl's Corp. 1,779,491 90,309 Comcast Corp. Class A 3,515,300 63,592 Johnson Controls Inc. 2,112,000 60,255 Target Corp. 1,054,600 57,507 * Ford Motor Co. 4,000,700 46,928 Walt Disney Co. 1,187,400 39,683 Lowe's Cos. Inc. 1,600,300 39,608 McDonald's Corp. 452,915 30,287 * O'Reilly Automotive Inc. 575,400 29,357 * Discovery Communications Inc. Class A 714,000 26,889 Yum! Brands Inc. 654,900 26,818 * Hyatt Hotels Corp. Class A 364,800 14,760 News Corp. Class A 784,800 10,359 Consumer Staples (6.2%) PepsiCo Inc. 1,589,500 99,964 Costco Wholesale Corp. 1,054,600 61,430 Colgate-Palmolive Co. 455,500 35,570 Mead Johnson Nutrition Co. 384,300 18,954 CVS Caremark Corp. 496,600 17,197 Energy (8.0%) Schlumberger Ltd. 2,264,270 127,139 Occidental Petroleum Corp. 527,500 43,524 EOG Resources Inc. 361,740 37,925 * Cameron International Corp. 876,140 31,716 Noble Energy Inc. 505,400 30,066 Suncor Energy Inc. 594,400 18,105 Apache Corp. 153,550 13,749 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 160 Financials (8.1%) JPMorgan Chase & Co. 2,887,600 114,291 CME Group Inc. 194,150 61,478 Wells Fargo & Co. 1,936,100 55,547 Franklin Resources Inc. 428,200 42,002 Invesco Ltd. 1,198,200 22,239 Bank of America Corp. 679,700 10,698 Health Care (13.8%) Alcon Inc. 871,180 122,383 * Gilead Sciences Inc. 2,594,840 93,207 * Celgene Corp. 1,167,560 61,600 Teva Pharmaceutical Industries Ltd. ADR 933,460 51,172 * Thermo Fisher Scientific Inc. 851,575 44,333 Covidien PLC 827,500 35,078 * Express Scripts Inc. 260,100 26,166 * Vertex Pharmaceuticals Inc. 737,500 25,510 Allergan Inc. 408,035 24,560 * Medco Health Solutions Inc. 360,000 20,754 * Illumina Inc. 302,000 12,696 Industrials (12.8%) Danaher Corp. 1,179,915 93,662 Illinois Tool Works Inc. 1,604,200 74,483 Cooper Industries PLC 1,014,200 47,637 United Parcel Service Inc. Class B 741,900 46,562 Goodrich Corp. 666,000 46,220 Dover Corp. 778,500 34,947 Rockwell Automation Inc. 515,600 27,549 WW Grainger Inc. 262,400 26,699 Manpower Inc. 457,800 20,926 Roper Industries Inc. 355,090 20,602 JB Hunt Transport Services Inc. 504,390 17,417 * Vestas Wind Systems A/S ADR 830,600 13,173 FedEx Corp. 149,600 12,490 Information Technology (30.4%) * Apple Inc. 1,001,106 257,445 * Google Inc. Class A 371,245 180,121 Hewlett-Packard Co. 3,154,700 145,148 Microsoft Corp. 4,868,225 125,600 * EMC Corp. 5,191,800 96,671 Intel Corp. 4,251,410 91,065 Broadcom Corp. Class A 1,688,300 58,280 * Cisco Systems Inc. 2,335,580 54,092 KLA-Tencor Corp. 1,123,000 34,555 * eBay Inc. 1,565,300 33,513 * McAfee Inc. 768,300 24,432 QUALCOMM Inc. 659,685 23,458 Visa Inc. Class A 267,500 19,383 Materials (2.8%) Praxair Inc. 402,240 31,214 Freeport-McMoRan Copper & Gold Inc. 418,675 29,328 Dow Chemical Co. 1,051,800 28,304 ^ ArcelorMittal 487,500 14,781 Total Common Stocks (Cost $3,598,979) Market Value Coupon Shares ($000) Temporary Cash Investments (4.3%) 1 Money Market Fund (3.8%) 3,4 Vanguard Market Liquidity Fund 0.246% 144,855,654 144,856 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.5%) 5,6 Freddie Mac Discount Notes 0.245% 9/21/10 18,000 17,983 U.S. Growth Fund Total Temporary Cash Investments (Cost $162,842) Total Investments (100.7%) (Cost $3,761,821) Other Assets and Liabilities-Net (-0.7%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,476,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.0% and 1.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $5,960,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $17,983,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. At May 31, 2010, the cost of investment securities for tax purposes was $3,761,821,000. Net unrealized appreciation of investment securities for tax purposes was $26,340,000, consisting of unrealized gains of $276,675,000 on securities that had risen in value since their purchase and $250,335,000 in unrealized losses on securities that had fallen in value since their purchase. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). U.S. Growth Fund At May 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index June 2010 116 31,567 (1,549) S&P Mid-Cap 400 Index June 2010 89 33,918 (1,148) E-mini S&P 500 Index June 2010 664 36,138 (1,235) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,625,322   Temporary Cash Investments 144,856 17,983  Futures ContractsLiabilities 1 (1,060)   Total 3,769,118 17,983  1 Represents variation margin on the last day of the reporting period. Vanguard International Growth Fund Schedule of Investments As of May 28, 2010 Market Value Shares ($000) Common Stocks (96.2%) 1 Australia (4.2%) Australia & New Zealand Banking Group Ltd. 8,359,000 158,107 Woolworths Ltd. 5,214,600 116,296 Woodside Petroleum Ltd. 2,777,000 101,423 Brambles Ltd. 14,934,900 82,298 QBE Insurance Group Ltd. 4,449,000 73,431 * James Hardie Industries SE 6,196,069 38,440 ^ Sims Metal Management Ltd. 1,004,886 17,077 * Fortescue Metals Group Ltd. 2,852,996 9,984 Austria (0.2%) ^ Wienerberger AG 1,720,000 25,945 Belgium (0.1%) Barco NV 295,272 14,366 Brazil (6.3%) Petroleo Brasileiro SA ADR Type A 7,733,400 239,503 Itau Unibanco Holding SA ADR 8,592,375 158,186 BM&FBovespa SA 17,436,600 117,638 Itau Unibanco Holding SA Prior Pfd. 4,871,490 90,086 Redecard SA 5,717,952 84,150 Vale SA Class B Pfd. ADR 3,641,900 83,946 OGX Petroleo e Gas Participacoes SA 3,610,400 32,020 Vale SA Prior Pfd. 1,035,000 23,863 Petroleo Brasileiro SA Prior Pfd. 1,515,000 23,540 Banco do Brasil SA 1,370,000 19,520 B2W Cia Global Do Varejo 1,063,000 17,859 Fibria Celulose SA 716,170 11,483 Canada (1.6%) Suncor Energy Inc. 3,526,000 107,482 Niko Resources Ltd. 987,600 96,724 Sherritt International Corp. 2,300,000 14,555 Harry Winston Diamond Corp. 732,000 9,126 China (7.2%) * Baidu Inc./China ADR 4,417,410 323,399 Ping An Insurance Group Co. of China Ltd. 13,269,500 107,494 China Resources Enterprise Ltd. 28,546,000 96,785 * Ctrip.com International Ltd. ADR 1,869,400 73,636 CNOOC Ltd. 44,035,000 68,930 Tencent Holdings Ltd. 3,242,000 61,712 China Merchants Holdings International Co. Ltd. 20,078,000 61,641 ^ Dongfang Electric Corp. Ltd. 17,496,400 53,794 Want Want China Holdings Ltd. 70,211,000 52,777 China Merchants Bank Co. Ltd. 18,899,500 45,129 China Construction Bank Corp. 39,579,000 31,683 Chaoda Modern Agriculture Holdings Ltd. 23,000,719 22,015 China Unicom Hong Kong Ltd. 14,678,000 17,819 ^ Ports Design Ltd. 4,958,000 11,854 Denmark (1.8%) Novo Nordisk A/S Class B 1,135,200 87,276 * Vestas Wind Systems A/S 1,653,736 78,791 Novozymes A/S 634,400 67,318 AP Moller - Maersk A/S Class B 3,750 27,846 France (7.1%) ^ Cie Generale d'Optique Essilor International SA 3,107,800 176,788 Danone 2,617,000 133,723 GDF Suez 3,422,000 106,466 ^ PPR 869,096 102,830 L'Oreal SA 901,231 83,954 ^ ArcelorMittal 2,678,000 80,688 Schneider Electric SA 764,000 76,050 BNP Paribas 1,011,000 57,317 ^ Vallourec SA 302,875 56,021 Publicis Groupe SA 865,000 35,674 European Aeronautic Defence and Space Co. NV 1,720,000 33,734 ^ Total SA 620,000 28,918 ^ Societe Generale 500,000 21,441 ^ CFAO SA 695,000 20,182 Germany (6.3%) *,^ SAP AG 3,435,400 145,840 Siemens AG 1,366,000 122,760 Adidas AG 2,307,810 114,107 Fresenius Medical Care AG & Co. KGaA 1,756,000 87,493 Linde AG 713,000 72,860 * Daimler AG 1,403,000 69,158 Bayer AG 939,000 52,448 ThyssenKrupp AG 1,688,000 45,466 Porsche Automobil Holding SE Prior Pfd. 994,400 43,235 *,^ TUI AG 3,575,300 31,706 Symrise AG 1,495,000 30,844 Wincor Nixdorf AG 470,000 28,074 Celesio AG 1,069,000 26,688 E.ON AG 800,000 24,364 *,^ Q-Cells SE 986,500 5,916 Hong Kong (3.3%) Swire Pacific Ltd. 13,721,000 147,858 Jardine Matheson Holdings Ltd. 3,508,400 122,428 Esprit Holdings Ltd. 12,614,252 71,312 Hong Kong Exchanges and Clearing Ltd. 4,514,200 69,781 Li & Fung Ltd. 10,292,000 45,686 ^ Techtronic Industries Co. 25,499,943 22,201 India (0.8%) Housing Development Finance Corp. 1,596,500 95,758 Reliance Capital Ltd. 1,454,500 20,194 Indonesia (0.3%) Telekomunikasi Indonesia Tbk PT 56,475,000 46,444 Ireland (0.2%) Kerry Group PLC Class A 925,000 25,246 Israel (1.1%) Teva Pharmaceutical Industries Ltd. ADR 2,773,100 152,021 Makhteshim-Agan Industries Ltd. 2,266,690 8,096 Italy (0.3%) ^ Intesa Sanpaolo SPA (Registered) 18,981,662 49,604 Japan (13.6%) Canon Inc. 7,256,900 297,272 Mitsubishi Corp. 7,364,000 166,248 Nintendo Co. Ltd. 570,100 165,598 Honda Motor Co. Ltd. 5,178,500 157,293 Rakuten Inc. 199,916 139,922 Unicharm Corp. 1,146,000 113,027 Bridgestone Corp. 6,451,000 104,193 Sony Financial Holdings Inc. 24,830 83,576 * Yamaha Motor Co. Ltd. 5,710,000 82,772 SMC Corp. 643,300 82,292 Sekisui Chemical Co. Ltd. 12,557,000 77,358 Japan Tobacco Inc. 23,355 73,344 Yamada Denki Co. Ltd. 1,023,570 71,382 Toyota Motor Corp. 1,840,800 67,449 THK Co. Ltd. 3,095,300 62,922 Hoya Corp. 2,310,700 54,906 Rohm Co. Ltd. 589,500 37,466 Sysmex Corp. 540,000 30,536 Kyocera Corp. 347,900 30,307 Astellas Pharma Inc. 810,000 25,552 Trend Micro Inc. 695,000 20,222 Luxembourg (0.1%) * Reinet Investments SCA 542,339 7,398 Mexico (0.4%) Wal-Mart de Mexico SAB de CV 16,400,000 36,650 ^ Consorcio ARA SAB de CV 30,500,000 18,787 Netherlands (3.3%) ^ Unilever NV 8,192,000 223,521 * ING Groep NV 17,936,000 141,932 ^ SBM Offshore NV 4,598,894 73,271 ^ TNT NV 1,157,537 29,134 Norway (0.5%) DnB NOR ASA 4,178,776 41,705 ^ Statoil ASA 1,225,000 24,543 Peru (0.1%) Credicorp Ltd. 87,493 7,725 Russia (0.7%) Gazprom OAO ADR 4,851,000 99,342 Singapore (0.4%) Singapore Exchange Ltd. 6,541,000 34,405 DBS Group Holdings Ltd. 2,450,000 24,036 South Africa (0.6%) Impala Platinum Holdings Ltd. 1,778,600 44,769 Sasol Ltd. 620,000 22,421 MTN Group Ltd. 1,550,000 21,668 South Korea (1.8%) Samsung Electronics Co. Ltd. 257,000 166,118 Shinhan Financial Group Co. Ltd. 1,543,000 54,422 Hankook Tire Co. Ltd. 880,000 19,375 Samsung Fire & Marine Insurance Co. Ltd. 94,308 14,052 Spain (2.5%) Banco Santander SA 18,877,667 191,598 ^ Inditex SA 2,217,885 123,583 Gamesa Corp. Tecnologica SA 4,722,000 45,473 Sweden (3.4%) Atlas Copco AB Class A 15,095,533 213,523 ^ Sandvik AB 10,514,363 123,207 Svenska Handelsbanken AB Class A 3,672,206 88,956 Telefonaktiebolaget LM Ericsson Class B 3,700,000 37,258 Oriflame Cosmetics SA 575,000 28,470 Switzerland (7.9%) Novartis AG 5,830,000 263,958 Syngenta AG 746,100 164,847 Cie Financiere Richemont SA 3,635,300 118,261 Roche Holding AG 793,000 108,734 Credit Suisse Group AG 2,449,000 94,940 SGS SA 67,448 84,908 Geberit AG 494,180 74,714 GAM Holding Ltd. 5,635,087 59,836 ABB Ltd. 2,863,100 48,840 Nestle SA 780,000 35,213 Holcim Ltd. 486,000 30,630 Zurich Financial Services AG 140,000 28,452 Julius Baer Group Ltd. 795,370 23,110 Taiwan (1.0%) Taiwan Semiconductor Manufacturing Co. Ltd. 37,122,508 67,795 AU Optronics Corp. ADR 6,651,095 64,649 Compal Electronics Inc. 14,998,200 18,158 Thailand (0.3%) Kasikornbank PCL 15,440,000 40,422 Kasikornbank PCL (Foreign) 1,762,100 4,632 Turkey (0.6%) Turkiye Garanti Bankasi AS 20,354,000 87,794 United Kingdom (18.2%) Tesco PLC 52,725,300 313,375 BG Group PLC 18,079,213 276,731 Standard Chartered PLC 8,080,300 190,820 BHP Billiton PLC 6,822,700 187,676 Vodafone Group PLC 80,717,324 161,632 British American Tobacco PLC 4,963,464 146,400 Rio Tinto PLC 3,049,200 140,531 HSBC Holdings PLC 14,635,123 132,709 Rolls-Royce Group PLC 13,797,616 117,257 SABMiller PLC 3,960,000 111,441 ^ Prudential PLC 10,627,000 82,982 Meggitt PLC 14,917,500 64,263 Sage Group PLC 18,446,000 63,231 Eurasian Natural Resources Corp. PLC 4,112,000 59,442 BAE Systems PLC 12,631,000 58,863 Kingfisher PLC 17,483,000 56,405 Lloyds Banking Group PLC 59,214,785 48,278 * Signet Jewelers Ltd. 1,356,000 41,900 AMEC PLC 3,543,764 40,566 * Autonomy Corp. PLC 1,423,100 35,946 Carnival PLC 920,000 34,931 G4S PLC 8,600,000 32,637 Unilever PLC 1,190,000 32,046 GlaxoSmithKline PLC 1,810,000 30,251 Intertek Group PLC 1,460,000 29,953 Reckitt Benckiser Group PLC 637,000 29,834 Ultra Electronics Holdings PLC 1,280,000 28,992 Inchcape PLC 6,480,000 26,992 Victrex PLC 1,706,167 25,967 Total Common Stocks (Cost $13,545,707) Coupon Temporary Cash Investments (8.9%) 1 Money Market Fund (8.5%) 2,3 Vanguard Market Liquidity Fund 0.246% 1,215,032,644 1,215,033 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.4%) 4,5 Federal Home Loan Bank 0.300% 11/19/10 2,000 1,996 4,5 Federal Home Loan Mortgage Corp. 0.341% 12/17/10 2,500 2,494 4,5 Freddie Mac Discount Notes 0.215% 6/14/10 7,000 7,000 4,5,6 Freddie Mac Discount Notes 0.230% 8/9/10 40,000 39,981 4,5 Freddie Mac Discount Notes 0.320% 9/7/10 1,500 1,499 4,5 Freddie Mac Discount Notes 0.321% 12/15/10 3,000 2,993 Total Temporary Cash Investments (Cost $1,271,000) Total Investments (105.1%) (Cost $14,816,707) Other Assets and Liabilities-Net (-5.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $739,319,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.2% and 6.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $795,231,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $30,744,000 have been segregated as collateral for open forward currency contracts. 6 Securities with a value of $21,490,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. International Growth Fund The fund may also enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At May 28, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) Dow Jones EURO STOXX 50 Index June 2010 3,453 110,205 (8,536) FTSE 100 Index June 2010 1,018 76,721 (4,649) Topix Index June 2010 663 63,980 (2,710) S&P ASX 200 Index June 2010 426 39,643 (2,424) At May 28, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 6/23/10 EUR 101,565 USD 125,130 (11,307) 6/23/10 GBP 58,474 USD 84,552 (4,133) 6/16/10 JPY 6,064,799 USD 66,715 254 6/23/10 AUD 51,529 USD 43,559 (2,655) AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). International Growth Fund Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 28, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America   Common StocksOther 613,705 11,964,696  Temporary Cash Investments 1,215,033 55,963  Futures ContractsLiabilities 1 (788)   Forward Currency ContractsAssets  552  Forward Currency ContractsLiabilities  (18,393)  Total 3,020,793 12,002,818  1 Represents variation margin on the last day of the reporting period. F. At May 28, 2010, the cost of investment securities for tax purposes was $14,817,254,000. Net unrealized appreciation of investment securities for tax purposes was $224,986,000, consisting of unrealized gains of $1,783,863,000 on securities that had risen in value since their purchase and $1,558,877,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard FTSE Social Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (9.8%) McDonald's Corp. 113,426 7,585 * Amazon.com Inc. 34,949 4,385 Lowe's Cos. Inc. 153,743 3,805 * DIRECTV Class A 95,964 3,617 Staples Inc. 76,077 1,637 * Kohl's Corp. 32,047 1,626 Coach Inc. 32,912 1,353 * Bed Bath & Beyond Inc. 27,703 1,243 Gap Inc. 54,989 1,199 Macy's Inc. 44,272 983 McGraw-Hill Cos. Inc. 33,435 929 Starwood Hotels & Resorts Worldwide Inc. 19,763 914 Nordstrom Inc. 22,699 901 * Apollo Group Inc. Class A 16,152 859 Ltd Brands Inc. 33,680 837 Mattel Inc. 37,961 822 Harley-Davidson Inc. 24,675 745 Ross Stores Inc. 13,061 684 Genuine Parts Co. 16,731 679 Cablevision Systems Corp. Class A 25,827 641 Darden Restaurants Inc. 14,741 632 Tiffany & Co. 13,165 598 * Dollar Tree Inc. 9,374 587 Hasbro Inc. 14,316 575 H&R Block Inc. 34,807 560 * Royal Caribbean Cruises Ltd. 16,991 493 Scripps Networks Interactive Inc. Class A 10,080 455 Wyndham Worldwide Corp. 18,602 439 * Interpublic Group of Cos. Inc. 50,645 423 PetSmart Inc. 13,063 415 * Sirius XM Radio Inc. 399,924 412 * Mohawk Industries Inc. 7,170 403 * GameStop Corp. Class A 17,135 391 Gannett Co. Inc. 24,622 383 Gentex Corp. 14,521 286 American Eagle Outfitters Inc. 21,494 282 Lennar Corp. Class A 16,040 277 * Toll Brothers Inc. 12,897 272 RadioShack Corp. 13,276 271 Foot Locker Inc. 16,577 247 * Harman International Industries Inc. 7,411 239 * Lamar Advertising Co. Class A 7,991 236 Wendy's/Arby's Group Inc. Class A 50,113 226 * Madison Square Garden Inc. Class A 6,631 140 Weight Watchers International Inc. 4,238 116 * Krispy Kreme Doughnuts Inc. 179  Consumer Staples (9.1%) Procter & Gamble Co. 308,227 18,830 CVS Caremark Corp. 146,130 5,060 Costco Wholesale Corp. 46,202 2,691 General Mills Inc. 34,499 2,457 Sysco Corp. 61,953 1,847 Kellogg Co. 29,916 1,598 HJ Heinz Co. 33,185 1,466 Avon Products Inc. 44,884 1,189 Dr Pepper Snapple Group Inc. 26,590 1,007 Campbell Soup Co. 27,249 976 Safeway Inc. 42,898 950 Hershey Co. 17,553 821 Estee Lauder Cos. Inc. Class A 12,514 729 * Whole Foods Market Inc. 18,012 728 McCormick & Co. Inc. 12,544 484 Hormel Foods Corp. 10,604 422 Alberto-Culver Co. Class B 10,237 282 * Dean Foods Co. 18,564 198 Energy (1.1%) Apache Corp. 35,379 3,168 Noble Corp. 27,081 787 * Newfield Exploration Co. 13,951 727 Patterson-UTI Energy Inc. 16,051 225 Financials (30.0%) JPMorgan Chase & Co. 417,729 16,534 Bank of America Corp. 1,045,656 16,459 Wells Fargo & Co. 544,753 15,629 American Express Co. 124,772 4,975 US Bancorp 199,385 4,777 MetLife Inc. 86,005 3,482 Bank of New York Mellon Corp. 126,323 3,436 PNC Financial Services Group Inc. 54,398 3,413 Prudential Financial Inc. 48,458 2,797 Travelers Cos. Inc. 54,037 2,673 Simon Property Group Inc. 30,500 2,593 CME Group Inc. 7,029 2,226 BB&T Corp. 72,256 2,185 Aflac Inc. 49,057 2,173 Charles Schwab Corp. 124,854 2,040 State Street Corp. 51,932 1,982 Capital One Financial Corp. 47,526 1,963 Franklin Resources Inc. 17,980 1,764 ACE Ltd. 35,438 1,742 Chubb Corp. 34,517 1,734 Loews Corp. 44,377 1,443 SunTrust Banks Inc. 52,467 1,414 Progressive Corp. 71,255 1,396 T Rowe Price Group Inc. 27,237 1,349 Equity Residential 29,702 1,340 Northern Trust Corp. 25,334 1,287 Hartford Financial Services Group Inc. 46,604 1,168 Boston Properties Inc. 14,648 1,123 Ameriprise Financial Inc. 26,719 1,063 M&T Bank Corp. 12,457 987 HCP Inc. 30,902 985 Host Hotels & Resorts Inc. 68,930 983 Regions Financial Corp. 124,752 952 Principal Financial Group Inc. 33,649 915 * IntercontinentalExchange Inc. 7,689 893 AvalonBay Communities Inc. 8,537 837 Lincoln National Corp. 31,615 837 * Genworth Financial Inc. Class A 51,691 806 Unum Group 34,789 804 NYSE Euronext 27,383 785 Ventas Inc. 16,384 769 Discover Financial Services 56,809 764 KeyCorp 92,592 743 New York Community Bancorp Inc. 44,550 715 Comerica Inc. 18,523 706 Hudson City Bancorp Inc. 55,592 701 PartnerRe Ltd. 8,658 632 XL Capital Ltd. Class A 35,751 630 Plum Creek Timber Co. Inc. 17,042 597 Macerich Co. 13,653 565 ProLogis 49,397 562 * SLM Corp. 49,576 551 People's United Financial Inc. 39,223 548 Willis Group Holdings PLC 17,745 543 Moody's Corp. 24,490 502 Legg Mason Inc. 16,817 500 * American International Group Inc. 14,099 499 AMB Property Corp. 17,804 462 Cincinnati Financial Corp. 16,965 461 Huntington Bancshares Inc. 74,476 459 Marshall & Ilsley Corp. 55,767 454 Torchmark Corp. 8,650 446 WR Berkley Corp. 16,214 442 Axis Capital Holdings Ltd. 14,046 427 Assurant Inc. 12,286 426 Zions Bancorporation 15,676 375 Liberty Property Trust 11,720 361 First American Corp. 10,557 359 * Markel Corp. 1,037 358 Old Republic International Corp. 25,262 350 RenaissanceRe Holdings Ltd. 6,258 338 Transatlantic Holdings Inc. 6,966 328 Commerce Bancshares Inc. 8,781 326 * Popular Inc. 107,315 325 SEI Investments Co. 15,080 318 Regency Centers Corp. 8,437 310 City National Corp. 5,338 308 White Mountains Insurance Group Ltd. 925 302 * First Horizon National Corp. 23,822 297 Brown & Brown Inc. 14,876 292 Duke Realty Corp. 23,366 278 Arthur J Gallagher & Co. 10,947 270 * St. Joe Co. 9,601 265 Valley National Bancorp 16,639 241 Janus Capital Group Inc. 19,413 207 Protective Life Corp. 9,214 198 * Forest City Enterprises Inc. Class A 14,437 191 Erie Indemnity Co. Class A 3,976 182 Mercury General Corp. 2,776 120 * CNA Financial Corp. 2,490 65 Wesco Financial Corp. 141 50 Health Care (13.6%) * Amgen Inc. 104,537 5,413 Medtronic Inc. 116,318 4,557 UnitedHealth Group Inc. 122,137 3,551 * Gilead Sciences Inc. 94,583 3,397 * Express Scripts Inc. 30,558 3,074 * Medco Health Solutions Inc. 48,807 2,814 * Celgene Corp. 48,274 2,547 * WellPoint Inc. 46,719 2,397 Covidien PLC 52,814 2,239 Allergan Inc. 31,997 1,926 Becton Dickinson and Co. 24,773 1,766 Stryker Corp. 31,282 1,659 * Genzyme Corp. 27,790 1,352 * Biogen Idec Inc. 28,501 1,352 Aetna Inc. 45,878 1,338 Alcon Inc. 9,404 1,321 Cardinal Health Inc. 37,897 1,307 * St. Jude Medical Inc. 34,347 1,282 * Zimmer Holdings Inc. 22,667 1,268 Quest Diagnostics Inc. 18,895 997 CIGNA Corp. 29,060 973 * Boston Scientific Corp. 157,863 955 * Life Technologies Corp. 18,913 947 AmerisourceBergen Corp. Class A 29,656 928 * Hospira Inc. 17,212 896 * Laboratory Corp. of America Holdings 11,066 837 * Humana Inc. 17,955 827 CR Bard Inc. 10,159 823 * Forest Laboratories Inc. 31,479 815 * Waters Corp. 9,971 682 * DaVita Inc. 10,675 677 * Varian Medical Systems Inc. 13,104 656 * Mylan Inc. 31,899 620 * Millipore Corp. 5,798 616 * CareFusion Corp. 23,148 588 * Henry Schein Inc. 9,481 535 DENTSPLY International Inc. 15,427 500 * Watson Pharmaceuticals Inc. 11,122 491 * Cephalon Inc. 7,767 457 Beckman Coulter Inc. 7,234 416 Universal Health Services Inc. Class B 9,484 402 * Community Health Systems Inc. 9,825 383 Patterson Cos. Inc. 12,782 380 * Coventry Health Care Inc. 15,577 322 Omnicare Inc. 12,440 312 * Kinetic Concepts Inc. 7,545 312 * King Pharmaceuticals Inc. 25,749 223 Industrials (2.6%) Deere & Co. 44,422 2,562 PACCAR Inc. 38,428 1,576 Southwest Airlines Co. 77,710 967 Rockwell Automation Inc. 14,851 794 Fastenal Co. 15,566 785 WW Grainger Inc. 7,581 771 * First Solar Inc. 6,670 749 Iron Mountain Inc. 21,390 525 Pitney Bowes Inc. 22,039 499 Equifax Inc. 13,158 398 Robert Half International Inc. 15,658 396 Dun & Bradstreet Corp. 5,308 387 Manpower Inc. 8,110 371 Pentair Inc. 10,273 353 JB Hunt Transport Services Inc. 9,971 344 * Foster Wheeler AG 13,311 320 * Terex Corp. 11,359 247 Information Technology (30.3%) * Apple Inc. 95,676 24,604 * Cisco Systems Inc. 601,994 13,942 Intel Corp. 584,843 12,527 * Google Inc. Class A 25,084 12,170 Oracle Corp. 524,086 11,829 QUALCOMM Inc. 174,654 6,211 * EMC Corp. 214,324 3,991 Visa Inc. Class A 49,423 3,581 * eBay Inc. 135,640 2,904 * Dell Inc. 205,821 2,744 Mastercard Inc. Class A 11,524 2,325 Automatic Data Processing Inc. 52,789 2,158 Applied Materials Inc. 141,134 1,822 * Adobe Systems Inc. 55,141 1,769 Broadcom Corp. Class A 45,669 1,576 * Cognizant Technology Solutions Corp. Class A 31,020 1,552 * Juniper Networks Inc. 55,308 1,472 Tyco Electronics Ltd. 48,234 1,390 * NetApp Inc. 35,518 1,338 * Marvell Technology Group Ltd. 65,740 1,248 * Symantec Corp. 85,431 1,211 * Intuit Inc. 33,422 1,194 * Agilent Technologies Inc. 36,860 1,193 Western Union Co. 71,992 1,149 * SanDisk Corp. 23,967 1,117 Paychex Inc. 38,440 1,097 Analog Devices Inc. 31,329 914 * Citrix Systems Inc. 19,232 839 CA Inc. 41,029 831 * Micron Technology Inc. 89,400 813 * Seagate Technology 52,577 808 * NVIDIA Corp. 58,606 770 * Fiserv Inc. 16,122 767 Altera Corp. 31,446 741 * Akamai Technologies Inc. 18,204 723 Activision Blizzard Inc. 66,928 719 * BMC Software Inc. 19,220 711 Xilinx Inc. 29,062 711 * Autodesk Inc. 23,995 702 * Check Point Software Technologies Ltd. 22,063 677 Linear Technology Corp. 23,364 653 * Advanced Micro Devices Inc. 69,666 597 * Electronic Arts Inc. 34,140 564 * Teradata Corp. 17,547 560 KLA-Tencor Corp. 18,112 557 * Flextronics International Ltd. 84,435 554 * VeriSign Inc. 19,225 537 Microchip Technology Inc. 19,249 536 * McAfee Inc. 16,462 523 * Lam Research Corp. 13,512 512 * Avnet Inc. 15,727 452 * LSI Corp. 67,945 362 National Semiconductor Corp. 24,572 345 * Arrow Electronics Inc. 12,603 344 * Synopsys Inc. 15,413 330 Jabil Circuit Inc. 22,556 309 Total System Services Inc. 20,545 300 Broadridge Financial Solutions Inc. 13,900 266 * Novellus Systems Inc. 9,958 257 * IAC/InterActiveCorp 10,921 256 Diebold Inc. 7,019 203 * Compuware Corp. 23,455 192 DST Systems Inc. 5,005 192 Materials (1.2%) Praxair Inc. 32,488 2,521 Sigma-Aldrich Corp. 12,858 685 Vulcan Materials Co. 13,227 668 Ball Corp. 9,960 491 * Pactiv Corp. 13,830 395 International Flavors & Fragrances Inc. 8,224 366 Sealed Air Corp. 16,650 347 Telecommunication Services (1.8%) * American Tower Corp. Class A 42,337 1,716 * Sprint Nextel Corp. 309,494 1,588 * Crown Castle International Corp. 30,785 1,140 CenturyLink Inc. 31,119 1,068 Qwest Communications International Inc. 181,343 950 Millicom International Cellular SA 11,377 910 * NII Holdings Inc. 17,304 631 Frontier Communications Corp. 32,623 259 Telephone & Data Systems Inc. 5,373 177 Utilities (0.4%) Questar Corp. 18,118 812 EQT Corp. 15,230 597 TECO Energy Inc. 22,174 345 Total Common Stocks (Cost $434,397) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund (Cost $792) 0.246% 792,164 792 Total Investments (100.1%) (Cost $435,189) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $435,189,000. Net unrealized appreciation of investment securities for tax purposes was $22,189,000, consisting of unrealized gains of $67,115,000 on securities that had risen in value since their purchase and $44,926,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap 300 Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (9.7%) McDonald's Corp. 38,914 2,602 Walt Disney Co. 66,787 2,232 Home Depot Inc. 61,924 2,097 * Amazon.com Inc. 12,863 1,614 Target Corp. 25,583 1,395 Lowe's Cos. Inc. 52,768 1,306 Time Warner Inc. 41,600 1,289 * Ford Motor Co. 107,333 1,259 * DIRECTV Class A 33,081 1,247 Comcast Corp. Class A 67,706 1,225 NIKE Inc. Class B 13,687 991 News Corp. Class A 74,439 983 TJX Cos. Inc. 15,363 698 Time Warner Cable Inc. 12,760 698 Johnson Controls Inc. 24,455 698 Yum! Brands Inc. 17,029 697 Starbucks Corp. 26,929 697 * Viacom Inc. Class B 20,217 680 Carnival Corp. 16,820 609 Comcast Corp. 34,579 596 Staples Inc. 26,303 566 Best Buy Co. Inc. 12,917 546 * Kohl's Corp. 10,500 533 Coach Inc. 11,611 477 Omnicom Group Inc. 11,344 431 * Bed Bath & Beyond Inc. 9,559 429 Gap Inc. 17,805 388 Marriott International Inc. Class A 10,373 347 Macy's Inc. 15,349 341 CBS Corp. Class B 22,624 329 McGraw-Hill Cos. Inc. 11,490 319 Stanley Black & Decker Inc. 5,526 308 * Las Vegas Sands Corp. 12,050 283 * Apollo Group Inc. Class A 5,027 267 Fortune Brands Inc. 5,483 260 VF Corp. 3,255 252 JC Penney Co. Inc. 7,746 213 * AutoZone Inc. 1,095 209 DISH Network Corp. Class A 7,555 158 * Sears Holdings Corp. 1,696 149 Garmin Ltd. 4,319 145 News Corp. Class B 7,685 118 * Dollar General Corp. 3,082 93 Consumer Staples (11.9%) Procter & Gamble Co. 105,283 6,432 Wal-Mart Stores Inc. 82,682 4,180 Coca-Cola Co. 75,033 3,857 PepsiCo Inc. 58,859 3,702 Philip Morris International Inc. 68,029 3,001 Kraft Foods Inc. 63,362 1,812 CVS Caremark Corp. 50,291 1,742 Altria Group Inc. 75,255 1,527 Colgate-Palmolive Co. 17,857 1,394 Walgreen Co. 35,884 1,150 Costco Wholesale Corp. 15,817 921 Kimberly-Clark Corp. 15,077 915 General Mills Inc. 11,884 846 Sysco Corp. 21,574 643 Archer-Daniels-Midland Co. 21,038 532 Kellogg Co. 9,684 517 HJ Heinz Co. 11,505 508 Kroger Co. 22,364 450 Avon Products Inc. 15,583 413 Lorillard Inc. 5,598 400 ConAgra Foods Inc. 16,173 391 Sara Lee Corp. 24,123 342 Reynolds American Inc. 6,380 333 Clorox Co. 5,086 320 Safeway Inc. 14,043 311 Coca-Cola Enterprises Inc. 10,683 279 Hershey Co. 5,772 270 Campbell Soup Co. 7,529 270 Molson Coors Brewing Co. Class B 5,864 241 Estee Lauder Cos. Inc. Class A 4,086 238 Brown-Forman Corp. Class B 2,812 156 Energy (11.6%) Exxon Mobil Corp. 171,131 10,347 Chevron Corp. 72,636 5,366 ConocoPhillips 51,203 2,655 Occidental Petroleum Corp. 29,485 2,433 Schlumberger Ltd. 43,243 2,428 Apache Corp. 12,211 1,093 Devon Energy Corp. 15,325 978 EOG Resources Inc. 9,194 964 Anadarko Petroleum Corp. 17,852 934 XTO Energy Inc. 21,080 901 Halliburton Co. 32,762 813 Marathon Oil Corp. 25,787 802 * Transocean Ltd. 11,662 662 Baker Hughes Inc. 15,657 597 National Oilwell Varco Inc. 15,226 581 Hess Corp. 10,722 570 Chesapeake Energy Corp. 23,437 524 * Southwestern Energy Co. 12,571 473 Spectra Energy Corp. 23,574 472 Williams Cos. Inc. 21,278 420 Valero Energy Corp. 20,541 384 Peabody Energy Corp. 9,768 381 * Weatherford International Ltd. 26,871 379 Noble Energy Inc. 6,329 377 Murphy Oil Corp. 6,615 353 Smith International Inc. 9,030 339 Noble Corp. 9,548 278 * Ultra Petroleum Corp. 5,527 254 Diamond Offshore Drilling Inc. 2,539 160 Financials (15.4%) Bank of America Corp. 363,630 5,723 JPMorgan Chase & Co. 144,008 5,700 Wells Fargo & Co. 178,005 5,107 * Citigroup Inc. 774,151 3,066 Goldman Sachs Group Inc. 17,741 2,559 US Bancorp 69,473 1,665 American Express Co. 38,870 1,550 * Berkshire Hathaway Inc. Class B 20,790 1,467 Morgan Stanley 45,509 1,234 MetLife Inc. 29,704 1,203 Bank of New York Mellon Corp. 43,744 1,190 PNC Financial Services Group Inc. 18,754 1,177 Prudential Financial Inc. 16,783 968 Travelers Cos. Inc. 18,574 919 Simon Property Group Inc. 10,387 883 CME Group Inc. 2,415 765 BB&T Corp. 24,977 755 Aflac Inc. 16,976 752 State Street Corp. 18,009 687 Capital One Financial Corp. 16,342 675 ACE Ltd. 12,268 603 Charles Schwab Corp. 36,734 600 Chubb Corp. 11,884 597 Franklin Resources Inc. 5,840 573 Allstate Corp. 18,451 565 SunTrust Banks Inc. 18,207 491 Public Storage 5,214 483 T Rowe Price Group Inc. 9,315 461 Vornado Realty Trust 5,917 460 Progressive Corp. 23,259 456 Equity Residential 10,011 452 Marsh & McLennan Cos. Inc. 19,106 417 Loews Corp. 12,416 404 Northern Trust Corp. 7,851 399 Boston Properties Inc. 5,057 388 Hartford Financial Services Group Inc. 14,994 376 Fifth Third Bancorp 28,756 373 Ameriprise Financial Inc. 9,308 370 AON Corp. 8,899 351 Annaly Capital Management Inc. 20,160 342 Principal Financial Group Inc. 11,640 316 Invesco Ltd. 15,664 291 NYSE Euronext 9,489 272 M&T Bank Corp. 3,005 238 Hudson City Bancorp Inc. 17,215 217 BlackRock Inc. 1,255 211 * Leucadia National Corp. 7,114 156 * TD Ameritrade Holding Corp. 8,528 151 Moody's Corp. 7,330 150 Health Care (12.2%) Johnson & Johnson 100,009 5,831 Pfizer Inc. 291,883 4,445 Merck & Co. Inc. 110,472 3,722 Abbott Laboratories 56,186 2,672 * Amgen Inc. 35,986 1,863 Medtronic Inc. 40,195 1,575 Bristol-Myers Squibb Co. 62,151 1,443 Eli Lilly & Co. 37,529 1,231 UnitedHealth Group Inc. 42,167 1,226 * Gilead Sciences Inc. 32,691 1,174 * Medco Health Solutions Inc. 16,783 968 * Express Scripts Inc. 9,499 956 Baxter International Inc. 21,962 927 * Celgene Corp. 16,687 880 * WellPoint Inc. 16,056 824 * Thermo Fisher Scientific Inc. 14,867 774 Covidien PLC 18,123 768 McKesson Corp. 9,700 679 Allergan Inc. 11,072 666 Becton Dickinson and Co. 8,593 613 Stryker Corp. 10,794 572 * Genzyme Corp. 9,594 467 * Biogen Idec Inc. 9,751 462 Aetna Inc. 15,789 460 Cardinal Health Inc. 13,139 453 * St. Jude Medical Inc. 12,103 452 * Intuitive Surgical Inc. 1,393 450 * Zimmer Holdings Inc. 7,334 410 CIGNA Corp. 9,954 333 * Boston Scientific Corp. 55,027 333 Quest Diagnostics Inc. 5,671 299 * Laboratory Corp. of America Holdings 3,879 293 * Forest Laboratories Inc. 11,010 285 CR Bard Inc. 3,502 284 Industrials (10.4%) General Electric Co. 386,747 6,323 United Technologies Corp. 32,355 2,180 3M Co. 24,430 1,938 United Parcel Service Inc. Class B 25,878 1,624 Boeing Co. 24,640 1,581 Caterpillar Inc. 22,621 1,374 Union Pacific Corp. 18,307 1,308 Emerson Electric Co. 27,285 1,267 Honeywell International Inc. 26,291 1,125 Lockheed Martin Corp. 11,704 935 FedEx Corp. 10,781 900 Deere & Co. 15,409 889 General Dynamics Corp. 11,929 810 Danaher Corp. 9,906 786 Norfolk Southern Corp. 13,398 756 CSX Corp. 14,298 747 Raytheon Co. 13,922 730 Illinois Tool Works Inc. 15,489 719 Tyco International Ltd. 18,687 676 Northrop Grumman Corp. 10,402 629 Precision Castparts Corp. 5,119 597 Waste Management Inc. 16,941 551 PACCAR Inc. 11,854 486 Cummins Inc. 6,997 476 Ingersoll-Rand PLC 11,652 435 Republic Services Inc. Class A 13,840 403 Eaton Corp. 5,741 402 Parker Hannifin Corp. 5,859 360 CH Robinson Worldwide Inc. 6,060 352 L-3 Communications Holdings Inc. 4,200 347 Southwest Airlines Co. 27,063 337 ITT Corp. 6,325 305 Fluor Corp. 6,459 303 Expeditors International of Washington Inc. 7,743 296 * First Solar Inc. 1,998 225 Information Technology (19.7%) * Apple Inc. 32,869 8,453 Microsoft Corp. 286,111 7,382 International Business Machines Corp. 47,085 5,898 * Cisco Systems Inc. 207,080 4,796 * Google Inc. Class A 8,834 4,286 Intel Corp. 199,787 4,279 Hewlett-Packard Co. 85,140 3,917 Oracle Corp. 144,993 3,272 QUALCOMM Inc. 60,674 2,158 * EMC Corp. 74,038 1,379 Visa Inc. Class A 17,071 1,237 Texas Instruments Inc. 45,013 1,099 Corning Inc. 56,527 985 * eBay Inc. 42,356 907 Accenture PLC Class A 22,843 857 * Dell Inc. 63,937 852 Automatic Data Processing Inc. 18,290 748 * Yahoo! Inc. 48,267 740 Mastercard Inc. Class A 3,587 724 Applied Materials Inc. 48,560 627 * Adobe Systems Inc. 18,982 609 * Motorola Inc. 83,755 574 Broadcom Corp. Class A 15,909 549 * Cognizant Technology Solutions Corp. Class A 10,703 536 * Juniper Networks Inc. 19,136 509 Tyco Electronics Ltd. 16,746 483 * NetApp Inc. 12,272 462 Xerox Corp. 48,942 456 * Symantec Corp. 29,435 417 * Agilent Technologies Inc. 12,531 405 Western Union Co. 25,289 404 * Intuit Inc. 10,978 392 * Marvell Technology Group Ltd. 19,210 365 Paychex Inc. 11,862 339 Fidelity National Information Services Inc. 11,502 316 Analog Devices Inc. 10,640 310 CA Inc. 15,071 305 * NVIDIA Corp. 20,292 267 Activision Blizzard Inc. 20,885 224 * Electronic Arts Inc. 11,808 195 * VMware Inc. Class A 2,417 160 Materials (3.0%) EI du Pont de Nemours & Co. 32,784 1,186 Dow Chemical Co. 41,468 1,116 Freeport-McMoRan Copper & Gold Inc. 15,586 1,092 Monsanto Co. 19,770 1,006 Newmont Mining Corp. 17,477 941 Praxair Inc. 11,138 864 Air Products & Chemicals Inc. 7,727 534 Nucor Corp. 11,486 494 Alcoa Inc. 36,901 429 Ecolab Inc. 8,645 408 PPG Industries Inc. 6,093 390 International Paper Co. 15,006 349 Weyerhaeuser Co. 7,713 328 Sherwin-Williams Co. 3,518 270 Mosaic Co. 5,682 262 Telecommunication Services (3.2%) AT&T Inc. 213,462 5,187 Verizon Communications Inc. 102,560 2,822 * American Tower Corp. Class A 14,561 590 * Sprint Nextel Corp. 106,172 545 * Crown Castle International Corp. 10,624 393 CenturyLink Inc. 10,850 373 Qwest Communications International Inc. 56,624 297 Utilities (3.0%) Southern Co. 29,671 970 Exelon Corp. 23,952 925 Dominion Resources Inc. 21,737 847 Duke Energy Corp. 47,531 759 FPL Group Inc. 14,248 711 PG&E Corp. 13,531 562 Public Service Enterprise Group Inc. 18,309 561 American Electric Power Co. Inc. 17,368 555 Entergy Corp. 6,849 514 Consolidated Edison Inc. 10,036 427 Progress Energy Inc. 10,191 393 FirstEnergy Corp. 11,127 392 Sempra Energy 8,507 391 Edison International 11,298 366 PPL Corp. 13,746 355 Xcel Energy Inc. 16,635 341 * AES Corp. 24,483 251 Ameren Corp. 8,511 210 Total Investments (100.1%) (Cost $336,834) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but Mega Cap 300 Index Fund after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $336,834,000. Net unrealized depreciation of investment securities for tax purposes was $17,600,000, consisting of unrealized gains of $15,725,000 on securities that had risen in value since their purchase and $33,325,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap 300 Growth Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (12.9%) McDonald's Corp. 94,831 6,341 * Amazon.com Inc. 31,320 3,929 Target Corp. 62,374 3,401 Lowe's Cos. Inc. 128,488 3,180 * Ford Motor Co. 261,350 3,066 * DIRECTV Class A 80,434 3,032 NIKE Inc. Class B 33,253 2,407 Walt Disney Co. 56,793 1,898 Home Depot Inc. 52,412 1,775 Starbucks Corp. 65,468 1,695 Yum! Brands Inc. 41,328 1,692 Johnson Controls Inc. 59,157 1,688 TJX Cos. Inc. 36,962 1,680 Staples Inc. 63,751 1,372 Best Buy Co. Inc. 31,293 1,322 * Kohl's Corp. 25,652 1,302 Coach Inc. 27,671 1,138 Omnicom Group Inc. 27,340 1,037 * Bed Bath & Beyond Inc. 23,074 1,035 Marriott International Inc. Class A 25,259 845 McGraw-Hill Cos. Inc. 27,802 773 * Las Vegas Sands Corp. 29,079 683 * Apollo Group Inc. Class A 12,245 651 News Corp. Class B 38,686 594 * Viacom Inc. Class B 17,108 575 * AutoZone Inc. 2,617 499 Gap Inc. 21,275 464 Comcast Corp. 23,587 406 ^ Garmin Ltd. 10,589 356 JC Penney Co. Inc. 9,470 260 DISH Network Corp. Class A 11,934 249 * Sears Holdings Corp. 2,630 232 * Dollar General Corp. 7,504 227 Consumer Staples (14.4%) Wal-Mart Stores Inc. 201,426 10,184 Coca-Cola Co. 182,800 9,396 PepsiCo Inc. 143,403 9,019 Philip Morris International Inc. 165,761 7,313 Colgate-Palmolive Co. 43,483 3,396 Walgreen Co. 86,841 2,782 Costco Wholesale Corp. 38,691 2,254 CVS Caremark Corp. 61,229 2,120 General Mills Inc. 29,021 2,067 Kellogg Co. 23,461 1,254 Kroger Co. 54,372 1,094 Avon Products Inc. 37,648 997 Clorox Co. 12,351 776 Coca-Cola Enterprises Inc. 25,986 678 HJ Heinz Co. 13,928 615 Estee Lauder Cos. Inc. Class A 9,954 580 Hershey Co. 9,096 426 Campbell Soup Co. 11,781 422 Brown-Forman Corp. Class B 4,735 263 Energy (7.7%) Exxon Mobil Corp. 145,606 8,803 Schlumberger Ltd. 105,379 5,917 EOG Resources Inc. 22,251 2,333 Anadarko Petroleum Corp. 43,378 2,270 Baker Hughes Inc. 37,825 1,443 Halliburton Co. 51,953 1,290 * Southwestern Energy Co. 30,479 1,146 Peabody Energy Corp. 23,669 922 * Weatherford International Ltd. 64,986 918 Smith International Inc. 21,876 822 * Transocean Ltd. 14,163 804 XTO Energy Inc. 17,981 768 National Oilwell Varco Inc. 18,426 703 * Ultra Petroleum Corp. 13,394 616 Diamond Offshore Drilling Inc. 6,123 386 Noble Corp. 11,336 330 Noble Energy Inc. 5,378 320 Financials (5.0%) American Express Co. 94,852 3,782 CME Group Inc. 5,870 1,859 State Street Corp. 43,627 1,665 Capital One Financial Corp. 40,096 1,656 Charles Schwab Corp. 89,444 1,461 Franklin Resources Inc. 14,069 1,380 Aflac Inc. 26,855 1,190 Public Storage 12,696 1,177 T Rowe Price Group Inc. 22,809 1,129 Simon Property Group Inc. 12,769 1,086 Northern Trust Corp. 19,166 974 SunTrust Banks Inc. 15,395 415 Progressive Corp. 19,670 385 * TD Ameritrade Holding Corp. 20,772 368 Moody's Corp. 17,738 364 Boston Properties Inc. 4,285 329 Hudson City Bancorp Inc. 14,637 184 Health Care (9.7%) * Amgen Inc. 87,724 4,542 Medtronic Inc. 97,282 3,812 * Gilead Sciences Inc. 79,253 2,847 * Medco Health Solutions Inc. 40,868 2,356 * Express Scripts Inc. 23,033 2,317 Abbott Laboratories 47,858 2,276 Baxter International Inc. 53,075 2,241 * Celgene Corp. 40,487 2,136 McKesson Corp. 23,725 1,661 Allergan Inc. 26,773 1,612 Becton Dickinson and Co. 20,757 1,480 Stryker Corp. 26,291 1,394 * Genzyme Corp. 23,372 1,137 * Biogen Idec Inc. 23,743 1,126 * St. Jude Medical Inc. 29,437 1,099 Cardinal Health Inc. 31,833 1,098 * Intuitive Surgical Inc. 3,391 1,095 * Zimmer Holdings Inc. 17,859 999 Quest Diagnostics Inc. 13,395 707 * Laboratory Corp. of America Holdings 9,223 697 CR Bard Inc. 8,426 682 Industrials (9.2%) United Parcel Service Inc. Class B 62,873 3,946 Boeing Co. 59,998 3,851 Caterpillar Inc. 55,017 3,343 Union Pacific Corp. 44,499 3,179 Emerson Electric Co. 66,265 3,077 FedEx Corp. 26,180 2,186 Deere & Co. 37,219 2,147 Danaher Corp. 24,215 1,922 Norfolk Southern Corp. 32,554 1,838 Precision Castparts Corp. 12,477 1,456 PACCAR Inc. 28,866 1,184 Cummins Inc. 16,847 1,145 Honeywell International Inc. 22,388 958 CH Robinson Worldwide Inc. 14,684 853 Lockheed Martin Corp. 9,837 786 Fluor Corp. 15,752 739 ITT Corp. 15,290 738 Expeditors International of Washington Inc. 18,685 714 * First Solar Inc. 4,881 548 Southwest Airlines Co. 42,551 529 Parker Hannifin Corp. 7,082 435 Information Technology (36.3%) * Apple Inc. 79,883 20,543 Microsoft Corp. 695,354 17,940 International Business Machines Corp. 114,433 14,334 * Cisco Systems Inc. 504,444 11,683 * Google Inc. Class A 21,488 10,426 Hewlett-Packard Co. 207,421 9,543 Oracle Corp. 353,275 7,973 QUALCOMM Inc. 148,145 5,268 Intel Corp. 170,267 3,647 * EMC Corp. 180,775 3,366 Visa Inc. Class A 41,328 2,995 Texas Instruments Inc. 109,368 2,671 * eBay Inc. 103,106 2,208 Accenture PLC Class A 55,695 2,090 * Dell Inc. 155,083 2,067 Automatic Data Processing Inc. 44,459 1,817 * Yahoo! Inc. 117,364 1,800 Mastercard Inc. Class A 8,754 1,766 * Adobe Systems Inc. 46,157 1,481 Broadcom Corp. Class A 38,622 1,333 * Cognizant Technology Solutions Corp. Class A 26,205 1,311 * Juniper Networks Inc. 45,900 1,222 Corning Inc. 68,643 1,196 * NetApp Inc. 29,846 1,125 * Symantec Corp. 71,002 1,006 * Agilent Technologies Inc. 30,726 994 Western Union Co. 60,129 960 * Intuit Inc. 26,501 947 * Marvell Technology Group Ltd. 46,773 888 Paychex Inc. 28,645 818 CA Inc. 36,648 742 * Motorola Inc. 101,863 698 * NVIDIA Corp. 48,876 642 Activision Blizzard Inc. 50,263 540 Analog Devices Inc. 17,046 497 * Electronic Arts Inc. 28,773 475 Tyco Electronics Ltd. 14,154 408 * VMware Inc. Class A 5,885 390 Materials (4.0%) Freeport-McMoRan Copper & Gold Inc. 37,918 2,656 Monsanto Co. 48,071 2,445 Newmont Mining Corp. 42,539 2,289 Praxair Inc. 26,977 2,093 Air Products & Chemicals Inc. 18,684 1,290 Alcoa Inc. 89,852 1,046 Ecolab Inc. 20,807 983 International Paper Co. 36,490 848 Mosaic Co. 13,727 634 Sherwin-Williams Co. 8,204 629 Weyerhaeuser Co. 12,107 516 Telecommunication Services (0.6%) * American Tower Corp. Class A 35,324 1,432 * Crown Castle International Corp. 25,795 955 Utilities (0.2%) * AES Corp. 59,450 610 Total Common Stocks (Cost $372,251) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost $330) 0.246% 329,902 330 Total Investments (100.1%) (Cost $372,581) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $326,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $330,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the Mega Cap 300 Growth Index Fund latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $372,581,000. Net unrealized appreciation of investment securities for tax purposes was $13,508,000, consisting of unrealized gains of $30,331,000 on securities that had risen in value since their purchase and $16,823,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap 300 Value Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (6.4%) Walt Disney Co. 77,759 2,599 Home Depot Inc. 71,768 2,430 Time Warner Inc. 74,704 2,315 Comcast Corp. Class A 84,760 1,533 News Corp. Class A 106,461 1,405 Comcast Corp. 81,450 1,403 Time Warner Cable Inc. 22,958 1,257 Carnival Corp. 30,158 1,093 * Viacom Inc. Class B 23,394 786 Macy's Inc. 27,353 608 CBS Corp. Class B 40,608 591 Stanley Black & Decker Inc. 9,809 547 Fortune Brands Inc. 9,855 468 VF Corp. 5,758 445 Gap Inc. 15,661 341 JC Penney Co. Inc. 6,880 189 News Corp. Class B 11,798 181 DISH Network Corp. Class A 4,730 99 * Sears Holdings Corp. 1,042 92 Consumer Staples (9.5%) Procter & Gamble Co. 188,555 11,519 Kraft Foods Inc. 113,227 3,238 Altria Group Inc. 135,067 2,741 Kimberly-Clark Corp. 27,026 1,640 CVS Caremark Corp. 45,135 1,563 Sysco Corp. 38,598 1,151 Archer-Daniels-Midland Co. 37,504 948 Lorillard Inc. 10,040 718 ConAgra Foods Inc. 28,754 695 Sara Lee Corp. 42,960 609 Reynolds American Inc. 11,340 591 Safeway Inc. 25,181 557 HJ Heinz Co. 10,253 453 Molson Coors Brewing Co. Class B 10,502 431 Hershey Co. 3,602 169 Campbell Soup Co. 4,665 167 Brown-Forman Corp. Class B 1,876 104 Energy (15.3%) Exxon Mobil Corp. 199,217 12,045 Chevron Corp. 130,375 9,631 ConocoPhillips 91,695 4,755 Occidental Petroleum Corp. 52,710 4,349 Apache Corp. 21,865 1,958 Devon Energy Corp. 27,587 1,761 Marathon Oil Corp. 45,957 1,429 XTO Energy Inc. 24,589 1,051 Hess Corp. 19,099 1,016 Chesapeake Energy Corp. 42,023 939 Spectra Energy Corp. 41,989 840 Williams Cos. Inc. 37,846 747 Valero Energy Corp. 36,628 684 Murphy Oil Corp. 11,776 629 * Transocean Ltd. 10,428 592 National Oilwell Varco Inc. 13,569 517 Halliburton Co. 20,543 510 Noble Energy Inc. 7,354 438 Noble Corp. 8,345 243 Financials (25.7%) Bank of America Corp. 651,249 10,251 JPMorgan Chase & Co. 257,913 10,208 Wells Fargo & Co. 319,498 9,166 * Citigroup Inc. 1,386,460 5,490 Goldman Sachs Group Inc. 31,704 4,574 US Bancorp 124,209 2,976 * Berkshire Hathaway Inc. Class B 37,251 2,628 Morgan Stanley 81,725 2,216 MetLife Inc. 53,206 2,154 Bank of New York Mellon Corp. 78,474 2,134 PNC Financial Services Group Inc. 33,581 2,107 Prudential Financial Inc. 30,057 1,735 Travelers Cos. Inc. 33,340 1,649 BB&T Corp. 44,837 1,356 ACE Ltd. 21,825 1,073 Chubb Corp. 21,308 1,071 Allstate Corp. 33,056 1,012 Equity Residential 18,280 825 Vornado Realty Trust 10,576 822 Simon Property Group Inc. 9,402 799 Marsh & McLennan Cos. Inc. 34,512 753 Loews Corp. 21,915 712 Hartford Financial Services Group Inc. 26,885 674 Fifth Third Bancorp 51,561 670 Ameriprise Financial Inc. 16,569 659 AON Corp. 15,574 615 Annaly Capital Management Inc. 35,872 608 SunTrust Banks Inc. 21,048 567 Principal Financial Group Inc. 20,717 563 Progressive Corp. 26,894 527 Invesco Ltd. 27,994 520 NYSE Euronext 16,861 483 Aflac Inc. 10,648 472 Boston Properties Inc. 5,857 449 M&T Bank Corp. 5,388 427 BlackRock Inc. 2,250 378 * Leucadia National Corp. 12,621 277 Hudson City Bancorp Inc. 19,988 252 Health Care (14.6%) Johnson & Johnson 179,110 10,442 Pfizer Inc. 523,898 7,979 Merck & Co. Inc. 198,285 6,680 Abbott Laboratories 65,555 3,118 Bristol-Myers Squibb Co. 111,297 2,583 Eli Lilly & Co. 67,407 2,210 UnitedHealth Group Inc. 75,181 2,186 * WellPoint Inc. 28,819 1,478 * Thermo Fisher Scientific Inc. 26,652 1,388 Covidien PLC 32,473 1,377 Aetna Inc. 27,950 815 CIGNA Corp. 17,831 597 * Boston Scientific Corp. 98,012 593 * Forest Laboratories Inc. 19,608 507 Industrials (11.5%) General Electric Co. 692,643 11,325 United Technologies Corp. 57,810 3,895 3M Co. 43,893 3,481 General Dynamics Corp. 21,285 1,445 CSX Corp. 25,392 1,327 Honeywell International Inc. 30,735 1,315 Raytheon Co. 24,681 1,294 Illinois Tool Works Inc. 27,805 1,291 Tyco International Ltd. 33,503 1,213 Northrop Grumman Corp. 18,653 1,128 Lockheed Martin Corp. 13,451 1,075 Waste Management Inc. 29,878 971 Ingersoll-Rand PLC 20,821 777 Republic Services Inc. Class A 24,706 719 Eaton Corp. 10,251 717 L-3 Communications Holdings Inc. 7,495 619 Parker Hannifin Corp. 5,214 320 Southwest Airlines Co. 16,871 210 Information Technology (3.3%) Intel Corp. 233,089 4,993 Applied Materials Inc. 87,102 1,124 Corning Inc. 50,547 881 Xerox Corp. 85,605 797 Fidelity National Information Services Inc. 20,666 569 Tyco Electronics Ltd. 19,353 558 * Motorola Inc. 74,996 513 Analog Devices Inc. 6,750 197 Materials (2.1%) EI du Pont de Nemours & Co. 58,711 2,124 Dow Chemical Co. 74,727 2,011 Nucor Corp. 20,422 879 PPG Industries Inc. 10,755 689 Weyerhaeuser Co. 4,800 204 Telecommunication Services (5.7%) AT&T Inc. 383,140 9,310 Verizon Communications Inc. 184,085 5,066 * Sprint Nextel Corp. 190,812 979 CenturyLink Inc. 19,294 663 Qwest Communications International Inc. 100,983 529 Utilities (5.8%) Southern Co. 53,313 1,743 Exelon Corp. 42,839 1,654 Dominion Resources Inc. 38,958 1,518 Duke Energy Corp. 84,998 1,357 FPL Group Inc. 25,590 1,278 Public Service Enterprise Group Inc. 32,811 1,005 PG&E Corp. 24,081 999 American Electric Power Co. Inc. 31,001 991 Entergy Corp. 12,269 921 Consolidated Edison Inc. 18,245 777 Progress Energy Inc. 18,457 712 Sempra Energy 15,217 700 FirstEnergy Corp. 19,768 696 Edison International 20,072 649 PPL Corp. 24,506 632 Xcel Energy Inc. 29,712 609 Ameren Corp. 15,402 380 Total Investments (99.9%) (Cost $287,079) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $287,079,000. Net unrealized appreciation of investment securities for tax purposes was $365,000, consisting of unrealized gains of $17,543,000 on securities that had risen in value since their purchase and $17,178,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Duration Treasury Index Fund Schedule of Investments As of May 31, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (100.1%) U.S. Government Securities (100.1%) United States Treasury Strip Coupon 0.000% 8/15/30 19,050 7,857 United States Treasury Strip Coupon 0.000% 11/15/30 19,600 7,995 United States Treasury Strip Coupon 0.000% 2/15/31 20,535 8,270 United States Treasury Strip Coupon 0.000% 5/15/31 19,560 7,790 United States Treasury Strip Coupon 0.000% 8/15/31 19,600 7,696 United States Treasury Strip Coupon 0.000% 11/15/31 18,350 7,135 United States Treasury Strip Coupon 0.000% 2/15/32 20,135 7,719 United States Treasury Strip Coupon 0.000% 5/15/32 19,550 7,426 United States Treasury Strip Coupon 0.000% 8/15/32 17,300 6,481 United States Treasury Strip Coupon 0.000% 11/15/32 19,495 7,232 United States Treasury Strip Coupon 0.000% 2/15/33 19,310 7,069 United States Treasury Strip Coupon 0.000% 5/15/33 20,625 7,470 United States Treasury Strip Coupon 0.000% 8/15/33 19,150 6,849 United States Treasury Strip Coupon 0.000% 11/15/33 17,610 6,231 United States Treasury Strip Coupon 0.000% 2/15/34 19,085 6,666 United States Treasury Strip Coupon 0.000% 5/15/34 20,860 7,216 United States Treasury Strip Coupon 0.000% 8/15/34 20,325 6,939 United States Treasury Strip Coupon 0.000% 11/15/34 19,835 6,702 United States Treasury Strip Coupon 0.000% 2/15/35 19,000 6,334 United States Treasury Strip Coupon 0.000% 5/15/35 18,930 6,253 United States Treasury Strip Coupon 0.000% 8/15/35 19,465 6,347 United States Treasury Strip Coupon 0.000% 11/15/35 19,135 6,186 United States Treasury Strip Coupon 0.000% 2/15/36 26,125 8,323 United States Treasury Strip Coupon 0.000% 5/15/36 19,390 6,106 United States Treasury Strip Coupon 0.000% 8/15/36 20,050 6,239 United States Treasury Strip Coupon 0.000% 11/15/36 19,200 5,904 United States Treasury Strip Coupon 0.000% 2/15/37 27,285 8,281 United States Treasury Strip Coupon 0.000% 5/15/37 17,000 5,100 United States Treasury Strip Coupon 0.000% 8/15/37 18,875 5,599 United States Treasury Strip Coupon 0.000% 11/15/37 18,900 5,549 United States Treasury Strip Coupon 0.000% 2/15/38 19,015 5,511 United States Treasury Strip Coupon 0.000% 5/15/38 25,950 7,443 United States Treasury Strip Coupon 0.000% 8/15/38 18,595 5,281 United States Treasury Strip Coupon 0.000% 11/15/38 18,600 5,228 United States Treasury Strip Coupon 0.000% 2/15/39 17,600 4,895 United States Treasury Strip Coupon 0.000% 5/15/39 11,300 3,109 United States Treasury Strip Coupon 0.000% 8/15/39 15,800 4,289 United States Treasury Strip Coupon 0.000% 11/15/39 17,970 4,815 United States Treasury Strip Coupon 0.000% 2/15/40 4,000 1,055 United States Treasury Strip Principal 0.000% 2/15/31 18,000 7,391 United States Treasury Strip Principal 0.000% 2/15/36 12,950 4,240 United States Treasury Strip Principal 0.000% 2/15/37 10,200 3,192 United States Treasury Strip Principal 0.000% 5/15/37 22,705 7,049 United States Treasury Strip Principal 0.000% 2/15/38 19,700 5,833 United States Treasury Strip Principal 0.000% 5/15/38 14,495 4,242 United States Treasury Strip Principal 0.000% 2/15/39 21,035 5,984 United States Treasury Strip Principal 0.000% 5/15/39 26,390 7,340 United States Treasury Strip Principal 0.000% 8/15/39 23,415 6,437 United States Treasury Strip Principal 0.000% 11/15/39 20,500 5,580 United States Treasury Strip Principal 0.000% 2/15/40 34,850 9,374 United States Treasury Strip Principal 0.000% 5/15/40 39,000 10,439 Total U.S. Government and Agency Obligations (Cost $316,020) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $19) 0.246% 18,754 19 Total Investments (100.1%) (Cost $316,039) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government Securities  325,691  Temporary Cash Investments 19   Total 19 325,691  C. At May 31, 2010, the cost of investment securities for tax purposes was $316,039,000. Net unrealized appreciation of investment securities for tax purposes was $9,671,000, consisting of unrealized gains of $11,907,000 on securities that had risen in value since their purchase and $2,236,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Consumer Discretionary Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Auto Components (3.3%) Johnson Controls Inc. 133,601 3,812 * BorgWarner Inc. 23,254 866 * Autoliv Inc. 16,926 804 * Lear Corp. 8,739 591 * Goodyear Tire & Rubber Co. 45,763 545 Gentex Corp. 27,632 544 * TRW Automotive Holdings Corp. 16,425 494 * Dana Holding Corp. 27,721 301 * Tenneco Inc. 11,820 262 Cooper Tire & Rubber Co. 10,839 205 * American Axle & Manufacturing Holdings Inc. 12,804 115 * Federal-Mogul Corp. 5,891 102 * Modine Manufacturing Co. 8,723 101 * Drew Industries Inc. 3,914 86 * Fuel Systems Solutions Inc. 2,974 79 Superior Industries International Inc. 4,474 66 * Exide Technologies 15,003 64 * Dorman Products Inc. 2,639 60 * Wonder Auto Technology Inc. 3,593 30 Spartan Motors Inc. 6,152 29 * China Automotive Systems Inc. 1,369 25 * Raser Technologies Inc. 4,507 3 Automobiles (3.1%) * Ford Motor Co. 590,236 6,923 Harley-Davidson Inc. 46,601 1,408 Thor Industries Inc. 7,690 224 * Winnebago Industries Inc. 5,745 70 Distributors (0.7%) Genuine Parts Co. 31,565 1,282 * LKQ Corp. 26,946 496 * Core-Mark Holding Co. Inc. 1,849 50 Diversified Consumer Services (3.2%) * Apollo Group Inc. Class A 27,638 1,469 H&R Block Inc. 66,736 1,073 DeVry Inc. 12,731 732 * ITT Educational Services Inc. 7,045 711 Strayer Education Inc. 2,774 666 * Career Education Corp. 16,728 468 Sotheby's 13,313 433 Service Corp. International 50,503 431 * Coinstar Inc. 5,889 316 Hillenbrand Inc. 12,356 300 * Capella Education Co. 3,007 258 * Corinthian Colleges Inc. 17,383 233 Regis Corp. 11,362 209 Matthews International Corp. Class A 6,052 196 Weight Watchers International Inc. 6,896 189 * Education Management Corp. 8,490 179 * American Public Education Inc. 3,619 148 * Steiner Leisure Ltd. 2,757 115 * K12 Inc. 4,462 112 Stewart Enterprises Inc. Class A 16,925 103 * Grand Canyon Education Inc. 4,065 100 * Universal Technical Institute Inc. 4,016 99 * Lincoln Educational Services Corp. 3,621 86 * Bridgepoint Education Inc. 3,711 80 * Pre-Paid Legal Services Inc. 1,410 65 Hotels, Restaurants & Leisure (16.6%) McDonald's Corp. 213,997 14,310 Starbucks Corp. 147,854 3,828 Yum! Brands Inc. 93,334 3,822 Carnival Corp. 92,489 3,351 Marriott International Inc. Class A 57,045 1,908 Starwood Hotels & Resorts Worldwide Inc. 37,155 1,718 * Las Vegas Sands Corp. 65,664 1,542 Wynn Resorts Ltd. 15,918 1,335 International Game Technology 59,011 1,155 Darden Restaurants Inc. 26,420 1,133 * Chipotle Mexican Grill Inc. Class A 6,277 893 Wyndham Worldwide Corp. 35,566 839 * Royal Caribbean Cruises Ltd. 27,689 803 * MGM Mirage 52,663 656 * WMS Industries Inc. 11,624 539 * Panera Bread Co. Class A 5,999 485 * Bally Technologies Inc. 11,002 468 Brinker International Inc. 20,343 362 Burger King Holdings Inc. 18,803 358 * Hyatt Hotels Corp. Class A 8,708 352 * Penn National Gaming Inc. 13,406 343 Wendy's/Arby's Group Inc. Class A 74,137 334 * Cheesecake Factory Inc. 11,414 291 * Life Time Fitness Inc. 7,407 275 * Jack in the Box Inc. 11,022 247 * Vail Resorts Inc. 5,761 240 Cracker Barrel Old Country Store Inc. 4,538 226 PF Chang's China Bistro Inc. 4,540 197 Choice Hotels International Inc. 5,899 197 * Orient-Express Hotels Ltd. Class A 18,150 183 * CEC Entertainment Inc. 4,407 178 Bob Evans Farms Inc. 6,053 176 * Gaylord Entertainment Co. 6,546 174 International Speedway Corp. Class A 5,566 155 * Texas Roadhouse Inc. Class A 10,519 154 * Boyd Gaming Corp. 11,158 147 * Pinnacle Entertainment Inc. 11,937 144 * Scientific Games Corp. Class A 13,981 143 * Buffalo Wild Wings Inc. 3,398 125 * Ruby Tuesday Inc. 11,520 124 * Sonic Corp. 11,553 122 CKE Restaurants Inc. 9,275 115 * Papa John's International Inc. 4,316 107 * Interval Leisure Group Inc. 7,853 106 * Domino's Pizza Inc. 8,116 106 * Peet's Coffee & Tea Inc. 2,625 102 * DineEquity Inc. 2,957 100 * BJ's Restaurants Inc. 4,266 99 Ameristar Casinos Inc. 5,203 94 * Shuffle Master Inc. 10,615 88 * California Pizza Kitchen Inc. 4,569 83 * Biglari Holdings Inc. 242 74 Churchill Downs Inc. 1,892 63 * Red Robin Gourmet Burgers Inc. 2,944 61 * Denny's Corp. 19,120 60 * AFC Enterprises Inc. 5,017 53 Marcus Corp. 4,113 45 * Krispy Kreme Doughnuts Inc. 12,071 45 Speedway Motorsports Inc. 2,957 43 Ambassadors Group Inc. 3,588 42 * Landry's Restaurants Inc. 1,427 34 * Isle of Capri Casinos Inc. 3,355 33 * Monarch Casino & Resort Inc. 1,876 22 Dover Downs Gaming & Entertainment Inc. 531 2 Household Durables (5.5%) Stanley Black & Decker Inc. 30,086 1,679 Whirlpool Corp. 14,878 1,554 Fortune Brands Inc. 30,227 1,434 Newell Rubbermaid Inc. 55,232 920 Garmin Ltd. 23,908 803 * NVR Inc. 1,154 791 * Pulte Group Inc. 68,426 762 DR Horton Inc. 56,865 693 Leggett & Platt Inc. 29,531 687 * Mohawk Industries Inc. 11,580 650 * Toll Brothers Inc. 27,963 589 Jarden Corp. 18,334 534 Tupperware Brands Corp. 12,553 533 Lennar Corp. Class A 30,593 529 * Tempur-Pedic International Inc. 13,954 463 * Harman International Industries Inc. 13,783 445 MDC Holdings Inc. 7,513 236 KB Home 15,766 228 American Greetings Corp. Class A 7,197 170 Ryland Group Inc. 8,704 162 * Helen of Troy Ltd. 5,733 148 * La-Z-Boy Inc. 10,321 123 * Meritage Homes Corp. 5,678 121 * Standard Pacific Corp. 20,862 105 Ethan Allen Interiors Inc. 5,182 105 National Presto Industries Inc. 956 93 * iRobot Corp. 4,248 91 * Beazer Homes USA Inc. 14,911 74 * Hovnanian Enterprises Inc. Class A 10,514 65 Blyth Inc. 1,147 57 * Furniture Brands International Inc. 7,246 57 * Universal Electronics Inc. 2,699 53 * M/I Homes Inc. 3,687 44 * Sealy Corp. 9,536 31 CSS Industries Inc. 1,513 29 * Brookfield Homes Corp. 2,314 24 * Deer Consumer Products Inc. 1,940 16 Internet & Catalog Retail (4.9%) * Amazon.com Inc. 70,733 8,874 * priceline.com Inc. 9,066 1,733 * NetFlix Inc. 8,813 980 Expedia Inc. 42,014 906 * HSN Inc. 7,882 213 * Blue Nile Inc. 2,887 135 NutriSystem Inc. 5,537 123 * Shutterfly Inc. 4,675 108 PetMed Express Inc. 4,554 90 * Overstock.com Inc. 3,167 71 * Vitacost.com Inc. 3,340 34 Gaiam Inc. Class A 3,032 24 * Orbitz Worldwide Inc. 3,947 21 * 1-800-Flowers.com Inc. Class A 5,285 14 Leisure Equipment & Products (1.5%) Mattel Inc. 72,328 1,567 Hasbro Inc. 24,411 980 Polaris Industries Inc. 6,171 362 Brunswick Corp. 17,583 307 * Eastman Kodak Co. 53,403 301 Pool Corp. 9,748 234 Callaway Golf Co. 12,844 108 * Jakks Pacific Inc. 5,575 83 * RC2 Corp. 4,246 79 Sturm Ruger & Co. Inc. 3,768 59 * Smith & Wesson Holding Corp. 11,891 52 * Leapfrog Enterprises Inc. 7,135 37 * Marine Products Corp. 2,335 17 Media (26.9%) Walt Disney Co. 366,460 12,247 Time Warner Inc. 228,768 7,090 * DIRECTV Class A 181,652 6,846 Comcast Corp. Class A 373,563 6,758 News Corp. Class A 390,526 5,155 Time Warner Cable Inc. 70,120 3,838 * Viacom Inc. Class B 110,382 3,710 Comcast Corp. 188,919 3,253 Omnicom Group Inc. 61,745 2,343 CBS Corp. Class B 124,406 1,811 McGraw-Hill Cos. Inc. 62,787 1,746 * Liberty Media Corp. 112,865 1,464 Cablevision Systems Corp. Class A 49,256 1,222 * Discovery Communications Inc. Class A 26,895 1,013 Virgin Media Inc. 62,241 1,006 News Corp. Class B 59,136 908 * Discovery Communications Inc. 28,185 895 DISH Network Corp. Class A 41,427 864 Scripps Networks Interactive Inc. Class A 18,000 813 * Interpublic Group of Cos. Inc. 96,634 807 * Sirius XM Radio Inc. 772,616 796 Gannett Co. Inc. 47,257 734 * Liberty Media Corp. - Capital 16,984 714 * Liberty Global Inc. Class A 26,872 693 * Liberty Global Inc. 23,708 608 Washington Post Co. Class B 1,190 554 * Liberty Media Corp. - Starz 9,835 515 * DreamWorks Animation SKG Inc. Class A 14,302 425 * Valassis Communications Inc. 9,583 350 John Wiley & Sons Inc. Class A 8,812 349 * Lamar Advertising Co. Class A 11,453 338 * Live Nation Entertainment Inc. 26,775 327 * Madison Square Garden Inc. Class A 12,268 259 Regal Entertainment Group Class A 16,834 257 Interactive Data Corp. 7,497 244 Meredith Corp. 7,209 242 * New York Times Co. Class A 25,959 241 * Morningstar Inc. 4,335 212 Cinemark Holdings Inc. 11,086 177 Scholastic Corp. 6,537 171 Arbitron Inc. 5,299 161 * Lions Gate Entertainment Corp. 23,271 158 CTC Media Inc. 10,546 154 National CineMedia Inc. 8,495 149 Belo Corp. Class A 18,033 131 Harte-Hanks Inc. 7,566 103 * RCN Corp. 6,737 98 * SuperMedia Inc. 2,545 77 World Wrestling Entertainment Inc. Class A 4,606 76 * Clear Channel Outdoor Holdings Inc. Class A 8,050 75 * Knology Inc. 6,108 73 * Ascent Media Corp. Class A 2,656 70 * Warner Music Group Corp. 10,780 65 * Sinclair Broadcast Group Inc. Class A 9,258 61 * EW Scripps Co. Class A 5,880 52 * CKX Inc. 9,261 49 * Mediacom Communications Corp. Class A 7,975 43 * Journal Communications Inc. Class A 8,152 41 * LIN TV Corp. Class A 5,863 39 * Martha Stewart Living Omnimedia Class A 5,197 31 * China MediaExpress Holdings Inc. 1,638 22 * Outdoor Channel Holdings Inc. 2,582 15 * Fisher Communications Inc. 9  Multiline Retail (7.3%) Target Corp. 140,688 7,672 * Kohl's Corp. 57,931 2,940 Macy's Inc. 83,892 1,863 Nordstrom Inc. 34,639 1,375 JC Penney Co. Inc. 42,242 1,161 * Dollar Tree Inc. 17,543 1,098 Family Dollar Stores Inc. 26,146 1,065 *,^ Sears Holdings Corp. 9,133 804 * Big Lots Inc. 16,432 581 * Dollar General Corp. 16,946 512 Dillard's Inc. Class A 10,433 299 * Saks Inc. 27,056 248 * 99 Cents Only Stores 9,585 147 Fred's Inc. Class A 7,556 104 * Retail Ventures Inc. 4,843 49 Specialty Retail (21.0%) Home Depot Inc. 338,193 11,451 Lowe's Cos. Inc. 290,179 7,182 TJX Cos. Inc. 83,476 3,795 Staples Inc. 143,975 3,098 Best Buy Co. Inc. 70,671 2,986 * Bed Bath & Beyond Inc. 52,110 2,338 Gap Inc. 96,063 2,094 * O'Reilly Automotive Inc. 27,361 1,396 Ltd Brands Inc. 54,485 1,354 Ross Stores Inc. 24,637 1,291 * AutoZone Inc. 5,907 1,128 Tiffany & Co. 24,752 1,124 Advance Auto Parts Inc. 18,822 974 * Urban Outfitters Inc. 26,811 973 * CarMax Inc. 44,325 963 PetSmart Inc. 24,577 781 * GameStop Corp. Class A 31,132 709 Abercrombie & Fitch Co. 17,487 627 Williams-Sonoma Inc. 19,028 569 * Aeropostale Inc. 20,053 556 * J Crew Group Inc. 12,030 549 * Signet Jewelers Ltd. 16,956 526 American Eagle Outfitters Inc. 39,278 515 RadioShack Corp. 24,915 509 * Dick's Sporting Goods Inc. 17,792 507 Tractor Supply Co. 7,167 486 Foot Locker Inc. 31,142 464 Guess? Inc. 11,923 453 Chico's FAS Inc. 35,407 433 * Dress Barn Inc. 11,660 319 * Office Depot Inc. 54,622 317 * Rent-A-Center Inc. 13,043 316 * OfficeMax Inc. 16,823 300 * Collective Brands Inc. 12,761 286 Aaron's Inc. 13,857 277 * AutoNation Inc. 13,566 272 * Gymboree Corp. 5,962 266 * AnnTaylor Stores Corp. 11,704 253 * Jo-Ann Stores Inc. 5,080 232 * Childrens Place Retail Stores Inc. 4,884 230 * JOS A Bank Clothiers Inc. 3,639 221 Men's Wearhouse Inc. 9,833 214 Buckle Inc. 5,510 196 * Sally Beauty Holdings Inc. 19,892 187 * Talbots Inc. 12,442 187 * Pier 1 Imports Inc. 22,940 182 Finish Line Inc. Class A 10,540 175 * Ulta Salon Cosmetics & Fragrance Inc. 6,333 162 Barnes & Noble Inc. 7,403 150 * Genesco Inc. 4,746 148 Monro Muffler Brake Inc. 3,741 147 * Hibbett Sports Inc. 5,695 147 Brown Shoe Co. Inc. 8,566 143 * Group 1 Automotive Inc. 4,906 140 * Cabela's Inc. 8,018 138 Cato Corp. Class A 5,568 132 * Lumber Liquidators Holdings Inc. 4,368 129 PEP Boys-Manny Moe & Jack 10,380 128 * Select Comfort Corp. 10,878 122 * Penske Automotive Group Inc. 9,155 120 * hhgregg Inc. 3,807 114 Stage Stores Inc. 7,584 107 * Charming Shoppes Inc. 23,010 105 * Citi Trends Inc. 2,935 100 * Rue21 Inc. 2,670 91 * Vitamin Shoppe Inc. 3,484 89 * DSW Inc. Class A 2,938 85 * Coldwater Creek Inc. 12,821 80 * Wet Seal Inc. Class A 19,377 79 * Asbury Automotive Group Inc. 5,759 76 * Zumiez Inc. 4,201 72 * Sonic Automotive Inc. Class A 7,157 71 Christopher & Banks Corp. 7,119 65 Big 5 Sporting Goods Corp. 4,038 60 * Pacific Sunwear Of California 13,047 53 * America's Car-Mart Inc. 2,101 51 Haverty Furniture Cos. Inc. 3,122 51 HOT Topic Inc. 8,765 49 Systemax Inc. 2,185 42 Bebe Stores Inc. 6,008 41 * Stein Mart Inc. 5,030 40 * Build-A-Bear Workshop Inc. 3,151 27 * Borders Group Inc. 11,848 23 * New York & Co. Inc. 5,419 21 * Conn's Inc. 1,873 14 * Blockbuster Inc. Class B 5,559 1 Textiles, Apparel & Luxury Goods (6.0%) NIKE Inc. Class B 75,099 5,436 Coach Inc. 62,491 2,569 VF Corp. 17,660 1,366 Polo Ralph Lauren Corp. Class A 11,210 974 Phillips-Van Heusen Corp. 11,358 622 * Hanesbrands Inc. 18,956 517 * Fossil Inc. 10,607 398 * Warnaco Group Inc. 9,050 385 * Lululemon Athletica Inc. 9,070 370 * Deckers Outdoor Corp. 2,558 370 * Carter's Inc. 11,528 352 Jones Apparel Group Inc. 17,297 340 Wolverine World Wide Inc. 9,857 283 * Skechers U.S.A. Inc. Class A 6,708 253 * Under Armour Inc. Class A 7,114 240 * Iconix Brand Group Inc. 14,215 231 * CROCS Inc. 17,094 177 * Timberland Co. Class A 8,643 166 * Steven Madden Ltd. 4,884 165 * True Religion Apparel Inc. 4,785 132 Unifirst Corp. 2,860 129 Columbia Sportswear Co. 2,343 120 * Quiksilver Inc. 25,572 119 * Liz Claiborne Inc. 18,836 115 * Maidenform Brands Inc. 4,491 104 * G-III Apparel Group Ltd. 3,160 90 * Volcom Inc. 3,398 68 * K-Swiss Inc. Class A 5,347 67 Oxford Industries Inc. 2,800 58 * Movado Group Inc. 3,514 43 * Unifi Inc. 8,987 35 Weyco Group Inc. 1,464 34 * Fuqi International Inc. 3,241 30 * Kenneth Cole Productions Inc. Class A 1,976 23 * American Apparel Inc. 7,461 12 Total Common Stocks (Cost $273,003) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) 1,2 Vanguard Market Liquidity Fund (Cost $495) 0.246% 495,253 495 Total Investments (100.2%) (Cost $273,498) Other Assets and Liabilities-Net (-0.2%) 1 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $379,000. 1 Includes $391,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $273,498,000. Net unrealized appreciation of investment securities for tax purposes was $1,347,000, consisting of Consumer Discretionary Index Fund unrealized gains of $20,012,000 on securities that had risen in value since their purchase and $18,665,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Consumer Staples Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Beverages (19.5%) Coca-Cola Co. 952,911 48,980 PepsiCo Inc. 744,866 46,845 Dr Pepper Snapple Group Inc. 139,942 5,298 Coca-Cola Enterprises Inc. 165,131 4,310 Molson Coors Brewing Co. Class B 84,722 3,477 Brown-Forman Corp. Class B 45,800 2,540 * Constellation Brands Inc. Class A 120,175 2,002 * Hansen Natural Corp. 46,402 1,812 * Central European Distribution Corp. 42,521 1,087 * Boston Beer Co. Inc. Class A 10,979 725 * Heckmann Corp. 101,416 542 Coca-Cola Bottling Co. Consolidated 8,482 422 National Beverage Corp. 32,706 390 Food & Staples Retailing (23.9%) Wal-Mart Stores Inc. 1,062,801 53,735 CVS Caremark Corp. 725,356 25,119 Walgreen Co. 512,883 16,433 Costco Wholesale Corp. 226,463 13,191 Sysco Corp. 313,010 9,331 Kroger Co. 329,294 6,629 Safeway Inc. 214,719 4,754 * Whole Foods Market Inc. 83,273 3,367 SUPERVALU Inc. 128,067 1,725 * BJ's Wholesale Club Inc. 37,040 1,484 Casey's General Stores Inc. 35,725 1,317 Ruddick Corp. 31,468 1,039 * United Natural Foods Inc. 31,648 983 * Winn-Dixie Stores Inc. 55,692 624 Andersons Inc. 18,603 609 * Rite Aid Corp. 518,429 596 Nash Finch Co. 15,417 557 Pricesmart Inc. 22,448 539 * Pantry Inc. 34,284 524 Weis Markets Inc. 15,126 511 Spartan Stores Inc. 32,100 489 Ingles Markets Inc. Class A 27,357 416 Village Super Market Inc. Class A 14,060 378 * Susser Holdings Corp. 36,384 365 Arden Group Inc. 4,001 356 * Great Atlantic & Pacific Tea Co. 55,717 300 Food Products (20.4%) Kraft Foods Inc. 900,463 25,753 General Mills Inc. 171,570 12,221 Archer-Daniels-Midland Co. 304,672 7,699 Kellogg Co. 141,938 7,584 HJ Heinz Co. 168,165 7,430 ConAgra Foods Inc. 239,313 5,787 Mead Johnson Nutrition Co. 111,361 5,492 Sara Lee Corp. 361,879 5,128 Hershey Co. 88,986 4,165 Campbell Soup Co. 115,337 4,130 JM Smucker Co. 65,963 3,642 Bunge Ltd. 72,874 3,553 Tyson Foods Inc. Class A 167,589 2,946 McCormick & Co. Inc. 68,946 2,659 * Ralcorp Holdings Inc. 33,567 2,016 Del Monte Foods Co. 125,437 1,829 Hormel Foods Corp. 45,240 1,801 * Smithfield Foods Inc. 94,336 1,626 Corn Products International Inc. 47,547 1,586 * Green Mountain Coffee Roasters Inc. 64,987 1,537 Flowers Foods Inc. 54,176 1,339 * Dean Foods Co. 112,965 1,203 * TreeHouse Foods Inc. 25,135 1,159 Sanderson Farms Inc. 17,429 956 Lancaster Colony Corp. 15,267 834 Diamond Foods Inc. 19,198 796 * Hain Celestial Group Inc. 36,899 796 * Fresh Del Monte Produce Inc. 38,161 763 * American Italian Pasta Co. 18,530 721 J&J Snack Foods Corp. 14,639 650 * Darling International Inc. 79,571 637 B&G Foods Inc. Class A 56,385 598 Tootsie Roll Industries Inc. 23,091 578 Cal-Maine Foods Inc. 16,014 518 Lance Inc. 26,814 517 * Smart Balance Inc. 86,300 516 * Chiquita Brands International Inc. 41,660 514 * Zhongpin Inc. 38,487 468 Farmer Bros Co. 20,755 363 Calavo Growers Inc. 22,703 363 Alico Inc. 13,466 342 *,^ American Dairy Inc. 18,172 308 *,^ AgFeed Industries Inc. 81,340 273 * Pilgrim's Pride Corp. 5,230 42 * Dole Food Co. Inc. 3,995 37 Household Products (21.4%) Procter & Gamble Co. 1,398,628 85,442 Colgate-Palmolive Co. 257,969 20,145 Kimberly-Clark Corp. 215,763 13,097 Clorox Co. 76,491 4,805 Church & Dwight Co. Inc. 40,764 2,683 * Energizer Holdings Inc. 39,318 2,209 WD-40 Co. 17,743 579 * Central Garden and Pet Co. Class A 56,629 536 * Central Garden and Pet Co. 39,515 397 Personal Products (3.0%) Avon Products Inc. 226,650 6,004 Estee Lauder Cos. Inc. Class A 62,883 3,664 Herbalife Ltd. 38,675 1,746 Alberto-Culver Co. Class B 56,225 1,547 * NBTY Inc. 35,270 1,208 Nu Skin Enterprises Inc. Class A 37,167 1,069 * USANA Health Sciences Inc. 13,556 508 * Elizabeth Arden Inc. 29,181 496 Inter Parfums Inc. 29,742 465 * Prestige Brands Holdings Inc. 58,332 450 * China-Biotics Inc. 26,891 385 * Revlon Inc. Class A 25,521 354 * China Sky One Medical Inc. 26,572 336 * American Oriental Bioengineering Inc. 105,814 328 Tobacco (11.8%) Philip Morris International Inc. 843,166 37,200 Altria Group Inc. 1,069,391 21,698 Lorillard Inc. 84,022 6,007 Reynolds American Inc. 95,320 4,970 Universal Corp. 18,367 751 Vector Group Ltd. 41,499 651 * Alliance One International Inc. 105,231 439 Total Common Stocks (Cost $633,246) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $286) 0.246% 286,201 286 Total Investments (100.0%) (Cost $633,532) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $253,000. 1 Includes $286,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $633,532,000. Net unrealized depreciation of investment securities for tax purposes was $25,401,000, consisting of unrealized gains of $20,732,000 on securities that had risen in value since their purchase and $46,133,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Energy Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Energy Equipment & Services (20.3%) Oil & Gas Drilling (4.6%) * Transocean Ltd. 318,127 18,060 Noble Corp. 261,434 7,600 * Nabors Industries Ltd. 290,594 5,530 Diamond Offshore Drilling Inc. 71,167 4,491 * Pride International Inc. 180,376 4,468 Helmerich & Payne Inc. 109,753 4,135 * Rowan Cos. Inc. 120,783 2,991 Patterson-UTI Energy Inc. 166,919 2,342 * Unit Corp. 48,731 1,993 * Atwood Oceanics Inc. 64,831 1,760 * Parker Drilling Co. 161,308 776 * Hercules Offshore Inc. 190,485 594 * Pioneer Drilling Co. 93,184 553 * Seahawk Drilling Inc. 29,472 356 * Bronco Drilling Co. Inc. 79,784 291 Oil & Gas Equipment & Services (15.7%) Schlumberger Ltd. 1,074,901 60,356 Halliburton Co. 893,311 22,181 Baker Hughes Inc. 429,663 16,387 National Oilwell Varco Inc. 415,264 15,834 * Weatherford International Ltd. 736,490 10,399 Smith International Inc. 248,407 9,330 * Cameron International Corp. 245,246 8,878 * FMC Technologies Inc. 123,780 7,198 Core Laboratories N.V. 23,463 3,191 * Dresser-Rand Group Inc. 87,883 2,797 * Oceaneering International Inc. 58,418 2,703 Tidewater Inc. 55,758 2,331 * Oil States International Inc. 54,354 2,122 * Superior Energy Services Inc. 87,094 1,895 * SEACOR Holdings Inc. 24,017 1,753 * Exterran Holdings Inc. 68,445 1,745 * Dril-Quip Inc. 35,303 1,720 CARBO Ceramics Inc. 22,842 1,478 * Key Energy Services Inc. 146,209 1,398 Lufkin Industries Inc. 17,512 1,396 * Bristow Group Inc. 40,210 1,307 * Helix Energy Solutions Group Inc. 116,301 1,267 * Complete Production Services Inc. 79,102 1,029 * Tetra Technologies Inc. 95,253 958 * Newpark Resources Inc. 131,329 843 * Gulfmark Offshore Inc. 31,729 830 * ION Geophysical Corp. 147,560 801 * Global Industries Ltd. 140,433 733 * Cal Dive International Inc. 132,620 732 * Superior Well Services Inc. 38,755 586 * T-3 Energy Services Inc. 21,937 585 * Willbros Group Inc. 61,491 571 RPC Inc. 49,260 556 * Tesco Corp. 48,771 548 * Hornbeck Offshore Services Inc. 34,866 533 * Matrix Service Co. 47,492 467 Gulf Island Fabrication Inc. 24,692 451 * OYO Geospace Corp. 9,781 446 * PHI Inc. 24,636 434 * Dawson Geophysical Co. 18,158 408 * Basic Energy Services Inc. 49,262 402 * Allis-Chalmers Energy Inc. 115,229 332 Oil, Gas & Consumable Fuels (79.7%) Coal & Consumable Fuels (2.9%) Peabody Energy Corp. 268,730 10,470 Consol Energy Inc. 221,149 8,067 * Alpha Natural Resources Inc. 123,806 4,750 Arch Coal Inc. 170,751 3,680 Massey Energy Co. 100,207 3,319 * Patriot Coal Corp. 96,432 1,608 * USEC Inc. 164,042 866 * International Coal Group Inc. 190,436 825 * James River Coal Co. 42,452 681 * Cloud Peak Energy Inc. 46,095 680 * Uranium Energy Corp. 137,520 353 Integrated Oil & Gas (47.8%) Exxon Mobil Corp. 4,430,552 267,871 Chevron Corp. 1,887,878 139,458 ConocoPhillips 1,271,614 65,946 Occidental Petroleum Corp. 689,004 56,850 Marathon Oil Corp. 698,879 21,728 Hess Corp. 292,091 15,539 Murphy Oil Corp. 181,910 9,710 Oil & Gas Exploration & Production (23.5%) Apache Corp. 331,486 29,681 Devon Energy Corp. 418,524 26,723 EOG Resources Inc. 249,180 26,124 Anadarko Petroleum Corp. 485,640 25,414 XTO Energy Inc. 575,301 24,588 Chesapeake Energy Corp. 644,003 14,387 * Southwestern Energy Co. 344,301 12,949 Noble Energy Inc. 174,137 10,359 Pioneer Natural Resources Co. 117,577 7,490 Range Resources Corp. 160,589 7,218 * Ultra Petroleum Corp. 153,775 7,077 * Newfield Exploration Co. 134,758 7,015 * Denbury Resources Inc. 396,911 6,529 Cimarex Energy Co. 85,681 6,296 * Petrohawk Energy Corp. 306,567 5,895 * Whiting Petroleum Corp. 52,795 4,419 * Concho Resources Inc. 80,491 4,190 Cabot Oil & Gas Corp. 108,482 3,763 EXCO Resources Inc. 190,350 3,284 * Plains Exploration & Production Co. 146,041 3,227 * Forest Oil Corp. 113,036 3,011 St. Mary Land & Exploration Co. 67,845 2,934 * Atlas Energy Inc. 83,989 2,594 * Mariner Energy Inc. 114,339 2,445 * Brigham Exploration Co. 127,794 2,195 * Continental Resources Inc. 38,722 1,826 Berry Petroleum Co. Class A 55,161 1,696 * Quicksilver Resources Inc. 134,462 1,642 * Comstock Resources Inc. 53,606 1,600 * Bill Barrett Corp. 46,914 1,528 * Arena Resources Inc. 44,731 1,471 * Gran Tierra Energy Inc. 268,419 1,417 * Rosetta Resources Inc. 62,351 1,367 * Swift Energy Co. 44,565 1,232 * SandRidge Energy Inc. 189,385 1,220 Penn Virginia Corp. 54,625 1,196 * McMoRan Exploration Co. 94,986 1,021 * Energy XXI Bermuda Ltd. 57,745 919 * Northern Oil and Gas Inc. 62,306 899 * Contango Oil & Gas Co. 16,663 838 * Carrizo Oil & Gas Inc. 45,144 801 * Stone Energy Corp. 59,323 796 * Resolute Energy Corp. 56,031 705 * Cobalt International Energy Inc. 92,572 648 * Gulfport Energy Corp. 49,019 644 * Energy Partners Ltd. 50,063 636 * BPZ Resources Inc. 123,576 633 * ATP Oil & Gas Corp. 58,663 624 * Clayton Williams Energy Inc. 13,705 622 * Petroleum Development Corp. 29,359 605 * Venoco Inc. 41,764 604 * Petroquest Energy Inc. 95,275 598 Vaalco Energy Inc. 107,043 572 * Harvest Natural Resources Inc. 75,174 569 W&T Offshore Inc. 57,058 556 * Rex Energy Corp. 52,344 547 * Goodrich Petroleum Corp. 40,802 499 * Warren Resources Inc. 162,016 489 * Magnum Hunter Resources Corp. 91,519 444 * Delta Petroleum Corp. 370,234 437 * Oilsands Quest Inc. 593,847 427 * GMX Resources Inc. 61,498 419 * Gastar Exploration Ltd. 97,754 412 * Endeavour International Corp. 292,969 401 * Approach Resources Inc. 43,290 310 Oil & Gas Refining & Marketing (1.9%) Valero Energy Corp. 564,054 10,537 Sunoco Inc. 122,770 3,667 Tesoro Corp. 155,851 1,823 World Fuel Services Corp. 64,535 1,680 Frontier Oil Corp. 119,211 1,658 Holly Corp. 52,561 1,361 * Clean Energy Fuels Corp. 53,567 799 * Western Refining Inc. 100,905 531 * CVR Energy Inc. 66,384 502 Delek US Holdings Inc. 47,660 316 Alon USA Energy Inc. 43,657 295 * China Integrated Energy Inc. 30,609 287 Oil & Gas Storage & Transportation (3.6%) Spectra Energy Corp. 644,136 12,889 Williams Cos. Inc. 581,855 11,492 El Paso Corp. 708,620 8,036 * Kinder Morgan Management LLC 80,832 4,477 Southern Union Co. 119,511 2,602 Overseas Shipholding Group Inc. 34,035 1,317 * Enbridge Energy Management LLC 18,870 914 General Maritime Corp. 82,744 572 * Crosstex Energy Inc. 76,399 516 * Cheniere Energy Inc. 133,686 378 Total Common Stocks (Cost $1,236,849) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $124) 0.246% 124,301 124 Total Investments (100.0%) (Cost $1,236,973) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) * Non-income-producing security. 1 Includes $124,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $1,236,973,000. Net unrealized depreciation of investment securities for tax purposes was $28,271,000, consisting of Energy Index Fund unrealized gains of $84,118,000 on securities that had risen in value since their purchase and $112,389,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Financials Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Capital Markets (14.7%) Goldman Sachs Group Inc. 142,199 20,514 Morgan Stanley 366,390 9,933 Bank of New York Mellon Corp. 351,796 9,569 State Street Corp. 144,258 5,506 Charles Schwab Corp. 295,154 4,823 Franklin Resources Inc. 46,520 4,563 T Rowe Price Group Inc. 75,384 3,733 Northern Trust Corp. 63,406 3,222 Ameriprise Financial Inc. 74,439 2,962 Invesco Ltd. 125,584 2,331 BlackRock Inc. 10,081 1,692 Legg Mason Inc. 47,070 1,399 * TD Ameritrade Holding Corp. 68,712 1,218 Eaton Vance Corp. 34,161 1,021 * Affiliated Managers Group Inc. 12,308 882 * E*Trade Financial Corp. 576,529 853 SEI Investments Co. 38,683 816 Raymond James Financial Inc. 28,782 814 Jefferies Group Inc. 32,560 760 Ares Capital Corp. 55,878 757 Waddell & Reed Financial Inc. 24,880 667 Federated Investors Inc. Class B 27,081 602 Apollo Investment Corp. 55,784 582 Janus Capital Group Inc. 53,483 570 Greenhill & Co. Inc. 7,219 500 American Capital Ltd. 81,855 436 * Stifel Financial Corp. 8,029 407 * Knight Capital Group Inc. Class A 26,151 382 * KBW Inc. 9,875 248 * Riskmetrics Group Inc. 10,247 222 * MF Global Holdings Ltd. 28,303 218 * Investment Technology Group Inc. 12,892 217 * optionsXpress Holdings Inc. 12,690 204 * Piper Jaffray Cos. 5,734 190 Prospect Capital Corp. 18,369 189 * GLG Partners Inc. 40,526 173 BlackRock Kelso Capital Corp. 15,607 164 Fifth Street Finance Corp. 13,168 150 Artio Global Investors Inc. 8,111 150 Evercore Partners Inc. Class A 4,429 144 Cohen & Steers Inc. 5,636 136 GFI Group Inc. 20,899 126 Hercules Technology Growth Capital Inc. 10,581 93 BGC Partners Inc. Class A 14,634 91 * Gleacher & Co. Inc. 21,858 86 SWS Group Inc. 8,538 86 MVC Capital Inc. 6,534 84 Oppenheimer Holdings Inc. Class A 2,942 82 Duff & Phelps Corp. Class A 5,872 79 * TradeStation Group Inc. 10,894 78 Capital Southwest Corp. 839 77 * FBR Capital Markets Corp. 17,147 70 Calamos Asset Management Inc. Class A 5,902 65 * International Assets Holding Corp. 3,863 63 Westwood Holdings Group Inc. 1,701 63 GAMCO Investors Inc. 1,340 53 NGP Capital Resources Co. 6,423 47 * LaBranche & Co. Inc. 9,711 41 * Penson Worldwide Inc. 5,241 35 Commercial Banks (19.8%) Wells Fargo & Co. 1,433,060 41,114 US Bancorp 557,070 13,347 PNC Financial Services Group Inc. 150,516 9,445 BB&T Corp. 201,121 6,082 SunTrust Banks Inc. 145,385 3,918 Fifth Third Bancorp 231,523 3,007 Regions Financial Corp. 347,156 2,649 KeyCorp 255,697 2,051 Comerica Inc. 50,670 1,931 M&T Bank Corp. 24,183 1,916 Huntington Bancshares Inc. 208,885 1,287 Marshall & Ilsley Corp. 145,547 1,186 Zions Bancorporation 43,737 1,047 Cullen/Frost Bankers Inc. 15,701 862 * First Horizon National Corp. 65,647 817 City National Corp. 13,489 778 Commerce Bancshares Inc. 20,603 766 Bank of Hawaii Corp. 13,923 669 Valley National Bancorp 44,623 645 Associated Banc-Corp 47,943 644 Synovus Financial Corp. 206,296 611 TCF Financial Corp. 36,753 593 FirstMerit Corp. 31,413 586 Fulton Financial Corp. 57,769 575 * Popular Inc. 186,436 565 East West Bancorp Inc. 32,325 550 * SVB Financial Group 11,998 538 Westamerica Bancorporation 8,553 476 Prosperity Bancshares Inc. 12,951 467 * Signature Bank 11,804 447 BancorpSouth Inc. 21,882 424 Webster Financial Corp. 21,679 415 Iberiabank Corp. 7,518 413 Trustmark Corp. 17,662 395 BOK Financial Corp. 7,803 394 Wilmington Trust Corp. 25,687 387 UMB Financial Corp. 9,335 364 Umpqua Holdings Corp. 27,770 349 Whitney Holding Corp. 28,022 332 Glacier Bancorp Inc. 20,513 325 United Bankshares Inc. 12,073 325 Hancock Holding Co. 8,495 325 Susquehanna Bancshares Inc. 36,251 318 First Citizens BancShares Inc. Class A 1,574 315 International Bancshares Corp. 15,935 315 Wintrust Financial Corp. 8,764 312 MB Financial Inc. 14,047 307 Old National Bancorp 25,516 293 First Midwest Bancorp Inc. 20,630 286 FNB Corp. 33,540 275 First Financial Bancorp 16,751 266 National Penn Bancshares Inc. 36,684 256 CVB Financial Corp. 25,009 248 First Financial Bankshares Inc. 4,920 247 Columbia Banking System Inc. 10,922 244 PrivateBancorp Inc. Class A 17,819 236 Cathay General Bancorp 21,033 232 NBT Bancorp Inc. 10,082 221 Community Bank System Inc. 9,637 220 Park National Corp. 3,249 210 * Investors Bancorp Inc. 15,138 207 * Texas Capital Bancshares Inc. 10,069 184 PacWest Bancorp 8,362 174 S&T Bancorp Inc. 7,770 168 Chemical Financial Corp. 6,853 166 Home Bancshares Inc. 6,656 157 Sterling Bancshares Inc. 27,314 146 * Western Alliance Bancorp 18,051 145 City Holding Co. 4,517 145 Independent Bank Corp. 5,886 143 Bank of the Ozarks Inc. 3,974 140 SCBT Financial Corp. 3,724 133 WesBanco Inc. 7,009 132 Boston Private Financial Holdings Inc. 17,983 132 First Commonwealth Financial Corp. 24,840 130 Oriental Financial Group Inc. 9,463 129 * Pinnacle Financial Partners Inc. 9,162 125 * United Community Banks Inc. 26,472 123 * Citizens Republic Bancorp Inc. 101,633 112 Simmons First National Corp. Class A 4,231 112 Sandy Spring Bancorp Inc. 6,860 106 Community Trust Bancorp Inc. 3,835 103 Tompkins Financial Corp. 2,525 101 Danvers Bancorp Inc. 6,146 97 StellarOne Corp. 6,782 93 Lakeland Financial Corp. 4,506 91 Suffolk Bancorp 2,869 90 SY Bancorp Inc. 3,839 90 TowneBank 6,060 88 Renasant Corp. 6,007 86 Cardinal Financial Corp. 8,141 85 First Financial Corp. 2,949 84 Univest Corp. of Pennsylvania 4,318 83 1st Source Corp. 4,282 82 First Busey Corp. 17,485 82 Southwest Bancorp Inc. 5,263 81 Bancfirst Corp. 2,046 81 Union First Market Bankshares Corp. 5,197 81 Southside Bancshares Inc. 3,987 81 Arrow Financial Corp. 3,113 79 Northfield Bancorp Inc. 5,450 79 * Nara Bancorp Inc. 10,256 78 First Community Bancshares Inc. 4,655 75 First Bancorp 4,496 73 Trico Bancshares 3,936 72 Washington Trust Bancorp Inc. 3,919 71 Republic Bancorp Inc. Class A 3,047 71 Sterling Bancorp 7,266 70 Camden National Corp. 2,177 68 Lakeland Bancorp Inc. 6,470 64 CoBiz Financial Inc. 9,284 62 Heartland Financial USA Inc. 3,440 61 Wilshire Bancorp Inc. 5,761 59 Great Southern Bancorp Inc. 2,293 57 First Merchants Corp. 6,100 53 MainSource Financial Group Inc. 5,809 48 Capital City Bank Group Inc. 3,036 46 Citizens & Northern Corp. 3,132 40 Ames National Corp. 1,735 32 First BanCorp 23,744 32 South Financial Group Inc. 64,466 18 * Sun Bancorp Inc. 976 5 Consumer Finance (4.2%) American Express Co. 313,624 12,504 Capital One Financial Corp. 132,581 5,476 Discover Financial Services 158,503 2,132 * SLM Corp. 141,332 1,570 * AmeriCredit Corp. 38,950 842 Cash America International Inc. 8,574 317 * Ezcorp Inc. Class A 12,756 234 Nelnet Inc. Class A 9,004 178 * World Acceptance Corp. 4,839 173 * First Cash Financial Services Inc. 7,489 157 * Credit Acceptance Corp. 3,227 154 * Dollar Financial Corp. 7,149 144 * Cardtronics Inc. 7,429 96 Advance America Cash Advance Centers Inc. 12,623 61 * First Marblehead Corp. 19,322 54 Student Loan Corp. 1,189 35 CompuCredit Holdings Corp. 3,477 16 Diversified Financial Services (23.1%) Bank of America Corp. 2,921,487 45,984 JPMorgan Chase & Co. 1,156,793 45,786 * Citigroup Inc. 6,219,247 24,628 CME Group Inc. 19,405 6,145 NYSE Euronext 75,789 2,173 * IntercontinentalExchange Inc. 18,134 2,106 * CIT Group Inc. 55,058 2,026 * Leucadia National Corp. 56,755 1,244 Moody's Corp. 58,645 1,202 * MSCI Inc. Class A 30,316 899 * NASDAQ OMX Group Inc. 40,011 744 * PHH Corp. 15,896 350 * Portfolio Recovery Associates Inc. 4,928 337 * Pico Holdings Inc. 5,829 194 * Interactive Brokers Group Inc. 10,820 181 Compass Diversified Holdings 10,246 148 MarketAxess Holdings Inc. 8,771 129 * NewStar Financial Inc. 8,737 61 Life Partners Holdings Inc. 2,214 45 * Asset Acceptance Capital Corp. 4,562 27 Insurance (20.8%) * Berkshire Hathaway Inc. Class B 166,913 11,776 MetLife Inc. 238,419 9,654 Prudential Financial Inc. 134,776 7,778 Travelers Cos. Inc. 149,541 7,398 Aflac Inc. 136,617 6,052 ACE Ltd. 97,955 4,815 Chubb Corp. 95,690 4,807 Allstate Corp. 148,396 4,545 Progressive Corp. 185,721 3,638 Marsh & McLennan Cos. Inc. 154,953 3,380 Loews Corp. 98,488 3,202 Hartford Financial Services Group Inc. 120,641 3,025 AON Corp. 69,825 2,756 Principal Financial Group Inc. 93,117 2,532 Lincoln National Corp. 88,117 2,332 Unum Group 96,893 2,238 * Genworth Financial Inc. Class A 142,298 2,218 XL Capital Ltd. Class A 99,767 1,757 Willis Group Holdings PLC 49,227 1,507 PartnerRe Ltd. 19,194 1,400 Everest Re Group Ltd. 17,602 1,279 * American International Group Inc. 35,337 1,250 Torchmark Corp. 24,111 1,242 Cincinnati Financial Corp. 45,071 1,226 Assurant Inc. 33,941 1,178 * Arch Capital Group Ltd. 15,358 1,129 Axis Capital Holdings Ltd. 36,477 1,109 WR Berkley Corp. 40,089 1,093 Reinsurance Group of America Inc. Class A 21,268 999 RenaissanceRe Holdings Ltd. 17,509 947 * Markel Corp. 2,712 937 Old Republic International Corp. 66,624 923 Fidelity National Financial Inc. Class A 63,823 920 First American Corp. 27,041 920 Transatlantic Holdings Inc. 18,732 881 HCC Insurance Holdings Inc. 32,797 822 Assured Guaranty Ltd. 45,639 767 White Mountains Insurance Group Ltd. 2,319 758 Arthur J Gallagher & Co. 29,769 735 Brown & Brown Inc. 35,125 688 Validus Holdings Ltd. 26,134 642 American Financial Group Inc. 22,899 639 Hanover Insurance Group Inc. 13,747 598 StanCorp Financial Group Inc. 13,713 587 Allied World Assurance Co. Holdings Ltd. 12,271 551 Endurance Specialty Holdings Ltd. 14,485 537 Protective Life Corp. 24,878 535 * Alleghany Corp. 1,831 535 * ProAssurance Corp. 8,888 523 Aspen Insurance Holdings Ltd. 20,633 521 Platinum Underwriters Holdings Ltd. 13,295 489 Erie Indemnity Co. Class A 8,840 406 * CNO Financial Group Inc. 69,207 388 Unitrin Inc. 14,544 388 Delphi Financial Group Inc. 13,940 362 * MBIA Inc. 47,695 355 Mercury General Corp. 8,005 346 Montpelier Re Holdings Ltd. 20,629 322 American National Insurance Co. 2,707 282 Argo Group International Holdings Ltd. 9,106 275 Tower Group Inc. 12,454 273 RLI Corp. 4,934 272 Alterra Capital Holdings Ltd. 13,801 258 Selective Insurance Group Inc. 15,630 244 * Greenlight Capital Re Ltd. Class A 8,770 213 Employers Holdings Inc. 12,348 197 Infinity Property & Casualty Corp. 3,836 180 Horace Mann Educators Corp. 11,487 177 Flagstone Reinsurance Holdings SA 14,558 172 * Navigators Group Inc. 4,145 170 * National Financial Partners Corp. 12,126 169 American Equity Investment Life Holding Co. 15,817 149 United Fire & Casualty Co. 6,705 143 Meadowbrook Insurance Group Inc. 15,656 136 * Enstar Group Ltd. 2,155 135 Safety Insurance Group Inc. 3,723 135 * Hilltop Holdings Inc. 12,319 131 National Western Life Insurance Co. Class A 735 123 Harleysville Group Inc. 3,617 118 Maiden Holdings Ltd. 15,730 109 FBL Financial Group Inc. Class A 4,280 105 Amtrust Financial Services Inc. 7,846 103 OneBeacon Insurance Group Ltd. Class A 6,954 101 * Ambac Financial Group Inc. 83,621 100 * Phoenix Cos. Inc. 34,557 97 * AMERISAFE Inc. 5,459 92 American Physicians Capital Inc. 2,931 91 * CNA Surety Corp. 5,317 87 * Citizens Inc. 12,699 87 * eHealth Inc. 6,505 86 State Auto Financial Corp. 4,702 85 * FPIC Insurance Group Inc. 2,925 80 * United America Indemnity Ltd. Class A 8,753 70 SeaBright Holdings Inc. 6,508 67 Presidential Life Corp. 5,987 63 Stewart Information Services Corp. 5,082 54 First Mercury Financial Corp. 4,383 54 Baldwin & Lyons Inc. 2,324 52 Kansas City Life Insurance Co. 1,429 43 National Interstate Corp. 2,025 42 Donegal Group Inc. Class A 2,810 36 EMC Insurance Group Inc. 1,555 35 Universal Insurance Holdings Inc. 5,345 25 * Crawford & Co. Class B 3,793 13 * Crawford & Co. Class A 4,277 12 Real Estate Investment Trusts (14.7%) Simon Property Group Inc. 84,376 7,174 Public Storage 41,898 3,884 Equity Residential 82,069 3,704 Vornado Realty Trust 47,446 3,686 Boston Properties Inc. 40,461 3,103 Annaly Capital Management Inc. 160,941 2,730 HCP Inc. 85,602 2,727 Host Hotels & Resorts Inc. 183,648 2,619 AvalonBay Communities Inc. 23,674 2,321 Ventas Inc. 45,649 2,143 Kimco Realty Corp. 118,035 1,688 Plum Creek Timber Co. Inc. 47,490 1,663 ProLogis 138,246 1,573 Health Care REIT Inc. 36,059 1,553 Macerich Co. 37,448 1,549 SL Green Realty Corp. 22,626 1,409 Federal Realty Investment Trust 17,841 1,315 Digital Realty Trust Inc. 22,636 1,288 AMB Property Corp. 48,292 1,252 Nationwide Health Properties Inc. 34,082 1,210 Rayonier Inc. 23,244 1,043 Liberty Property Trust 32,809 1,011 Realty Income Corp. 30,360 945 UDR Inc. 45,380 923 Essex Property Trust Inc. 8,621 907 Regency Centers Corp. 23,771 874 Camden Property Trust 18,700 853 Alexandria Real Estate Equities Inc. 12,732 835 Chimera Investment Corp. 209,240 824 Hospitality Properties Trust 35,907 808 Duke Realty Corp. 65,278 776 Senior Housing Properties Trust 37,094 773 Mack-Cali Realty Corp. 23,133 763 BRE Properties Inc. 18,268 746 Developers Diversified Realty Corp. 61,986 709 Apartment Investment & Management Co. 34,129 704 Weingarten Realty Investors 33,170 692 Corporate Office Properties Trust 17,003 645 Taubman Centers Inc. 15,750 638 Highwoods Properties Inc. 20,691 610 MFA Financial Inc. 81,830 600 Entertainment Properties Trust 13,537 554 BioMed Realty Trust Inc. 32,478 552 CBL & Associates Properties Inc. 38,185 546 National Retail Properties Inc. 24,033 528 Omega Healthcare Investors Inc. 26,468 526 Washington Real Estate Investment Trust 17,420 512 HRPT Properties Trust 74,037 497 Home Properties Inc. 10,205 496 Douglas Emmett Inc. 31,968 495 Kilroy Realty Corp. 14,885 490 Tanger Factory Outlet Centers 11,724 488 Mid-America Apartment Communities Inc. 8,494 464 LaSalle Hotel Properties 20,015 450 Brandywine Realty Trust 37,447 434 Equity Lifestyle Properties Inc. 8,319 431 DuPont Fabros Technology Inc. 16,657 425 Healthcare Realty Trust Inc. 17,911 411 American Campus Communities Inc. 15,234 408 Potlatch Corp. 11,580 403 DiamondRock Hospitality Co. 44,129 403 Extra Space Storage Inc. 24,161 363 Post Properties Inc. 14,117 354 CapitalSource Inc. 75,129 341 Redwood Trust Inc. 21,421 325 * Sunstone Hotel Investors Inc. 28,697 317 PS Business Parks Inc. 5,688 307 Medical Properties Trust Inc. 31,185 298 DCT Industrial Trust Inc. 61,012 295 Hatteras Financial Corp. 10,625 294 National Health Investors Inc. 7,134 294 Sovran Self Storage Inc. 7,939 286 EastGroup Properties Inc. 7,721 286 Colonial Properties Trust 18,600 280 Franklin Street Properties Corp. 20,834 257 American Capital Agency Corp. 9,183 241 Starwood Property Trust Inc. 12,688 231 Capstead Mortgage Corp. 20,115 230 Anworth Mortgage Asset Corp. 33,521 227 Alexander's Inc. 675 219 Acadia Realty Trust 11,651 208 Equity One Inc. 12,096 208 Cousins Properties Inc. 26,784 207 Pennsylvania Real Estate Investment Trust 14,830 205 * Strategic Hotels & Resorts Inc. 41,660 204 Lexington Realty Trust 32,351 201 U-Store-It Trust 24,126 198 Inland Real Estate Corp. 22,414 187 Investors Real Estate Trust 21,136 185 Hersha Hospitality Trust 37,393 181 Government Properties Income Trust 6,338 169 LTC Properties Inc. 6,516 167 * iStar Financial Inc. 27,383 166 First Potomac Realty Trust 10,462 154 Saul Centers Inc. 3,917 150 Sun Communities Inc. 4,910 145 Glimcher Realty Trust 20,408 142 Getty Realty Corp. 6,284 140 * FelCor Lodging Trust Inc. 18,104 122 Walter Investment Management Corp. 7,485 122 Retail Opportunity Investments Corp. 12,194 118 * Pebblebrook Hotel Trust 5,717 117 Ramco-Gershenson Properties Trust 10,465 113 Cedar Shopping Centers Inc. 16,166 111 Universal Health Realty Income Trust 3,371 110 * First Industrial Realty Trust Inc. 16,257 109 Parkway Properties Inc. 6,347 107 * Ashford Hospitality Trust Inc. 13,246 105 Education Realty Trust Inc. 16,215 103 Kite Realty Group Trust 18,428 90 Urstadt Biddle Properties Inc. Class A 5,138 86 * Pennymac Mortgage Investment Trust 4,921 83 Colony Financial Inc. 4,352 79 CapLease Inc. 15,187 78 NorthStar Realty Finance Corp. 21,157 67 Winthrop Realty Trust 5,098 65 Cypress Sharpridge Investments Inc. 4,929 65 CreXus Investment Corp. 4,059 53 * RAIT Financial Trust 20,698 52 Real Estate Management & Development (0.6%) * CB Richard Ellis Group Inc. Class A 72,579 1,149 Jones Lang LaSalle Inc. 12,131 905 * St. Joe Co. 26,987 746 * Forest City Enterprises Inc. Class A 35,024 465 * Forestar Group Inc. 10,066 185 * Altisource Portfolio Solutions SA 5,003 134 * Tejon Ranch Co. 3,894 95 * Avatar Holdings Inc. 2,358 49 Consolidated-Tomoka Land Co. 1,635 49 * Tejon Ranch Co. Rights Exp. 06/14/2010 4,358 1 Thrifts & Mortgage Finance (2.1%) New York Community Bancorp Inc. 119,798 1,923 Hudson City Bancorp Inc. 138,268 1,744 People's United Financial Inc. 109,268 1,526 First Niagara Financial Group Inc. 60,942 805 Washington Federal Inc. 32,741 566 * MGIC Investment Corp. 50,014 468 Radian Group Inc. 38,634 397 Astoria Financial Corp. 25,767 383 Northwest Bancshares Inc. 32,334 376 TFS Financial Corp. 27,044 358 NewAlliance Bancshares Inc. 27,690 326 * Federal National Mortgage Assn. 324,528 318 * Ocwen Financial Corp. 21,787 265 * Federal Home Loan Mortgage Corp. 189,210 235 * PMI Group Inc. 44,934 211 Capitol Federal Financial 6,510 208 Provident Financial Services Inc. 15,610 193 Brookline Bancorp Inc. 17,324 173 Trustco Bank Corp. 22,711 141 Flushing Financial Corp. 8,709 118 Dime Community Bancshares 8,574 109 * Beneficial Mutual Bancorp Inc. 9,697 100 Provident New York Bancorp 10,096 92 Bank Mutual Corp. 12,993 83 Berkshire Hills Bancorp Inc. 4,170 76 Westfield Financial Inc. 8,093 69 * Flagstar Bancorp Inc. 13,312 68 Territorial Bancorp Inc. 3,410 67 First Financial Holdings Inc. 4,734 66 WSFS Financial Corp. 1,620 65 Home Federal Bancorp Inc. 4,252 65 United Financial Bancorp Inc. 4,364 59 ViewPoint Financial Group 3,284 52 BankFinancial Corp. 5,493 47 Abington Bancorp Inc. 5,111 45 ESSA Bancorp Inc. 3,337 42 * Meridian Interstate Bancorp Inc. 3,028 35 Rockville Financial Inc. 2,680 32 Roma Financial Corp. 2,276 26 First Financial Northwest Inc. 5,128 25 Oritani Financial Corp. 1,339 20 NASB Financial Inc. 943 16 Kearny Financial Corp. 1,698 15 * Doral Financial Corp. 3,621 12 Clifton Savings Bancorp Inc. 1,311 12 Total Common Stocks (Cost $794,398) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) 1 Vanguard Market Liquidity Fund (Cost $170) 0.246% 169,794 170 Total Investments (100.1%) (Cost $794,568) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $794,568,000. Net unrealized depreciation of investment securities for tax purposes was $213,601,000, consisting of unrealized gains of $4,351,000 on securities that had risen in value since their purchase and $217,952,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Health Care Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Biotechnology (14.1%) * Amgen Inc. 441,199 22,845 * Gilead Sciences Inc. 399,058 14,334 * Celgene Corp. 203,738 10,749 * Genzyme Corp. 117,617 5,722 * Biogen Idec Inc. 119,589 5,672 * Vertex Pharmaceuticals Inc. 88,916 3,076 * Dendreon Corp. 59,421 2,579 * Human Genome Sciences Inc. 82,961 2,054 * Alexion Pharmaceuticals Inc. 39,555 1,979 * Cephalon Inc. 33,271 1,958 * OSI Pharmaceuticals Inc. 25,711 1,475 * United Therapeutics Corp. 23,046 1,180 * Amylin Pharmaceuticals Inc. 63,474 1,049 * BioMarin Pharmaceutical Inc. 44,610 871 * Myriad Genetics Inc. 42,522 776 * Regeneron Pharmaceuticals Inc. 26,294 751 * Incyte Corp. Ltd. 52,564 678 * Onyx Pharmaceuticals Inc. 27,506 613 * Acorda Therapeutics Inc. 16,847 579 * Cubist Pharmaceuticals Inc. 25,648 551 * Seattle Genetics Inc. 37,783 500 * Alkermes Inc. 41,775 474 * Cepheid Inc. 25,949 464 * Talecris Biotherapeutics Holdings Corp. 27,220 451 * Pharmasset Inc. 14,117 416 * Isis Pharmaceuticals Inc. 41,685 384 * Theravance Inc. 30,162 383 * Savient Pharmaceuticals Inc. 29,733 358 PDL BioPharma Inc. 53,458 287 * Martek Biosciences Corp. 14,862 276 * Immunogen Inc. 29,706 263 * Celera Corp. 36,592 259 * Alnylam Pharmaceuticals Inc. 15,849 250 * Allos Therapeutics Inc. 34,799 249 * Exelixis Inc. 47,907 248 * Halozyme Therapeutics Inc. 32,883 241 * Geron Corp. 43,304 229 * Momenta Pharmaceuticals Inc. 16,883 224 * Enzon Pharmaceuticals Inc. 20,399 218 * Targacept Inc. 8,631 199 * InterMune Inc. 21,655 196 * Affymax Inc. 8,284 182 * NPS Pharmaceuticals Inc. 25,779 170 *,^ MannKind Corp. 30,352 169 * Medivation Inc. 14,207 167 * Micromet Inc. 26,600 162 * Metabolix Inc. 10,957 159 * Abraxis Bioscience Inc. 3,527 157 * Rigel Pharmaceuticals Inc. 23,221 151 * Emergent Biosolutions Inc. 8,871 140 * Lexicon Pharmaceuticals Inc. 93,647 138 * Arena Pharmaceuticals Inc. 41,377 127 * Nabi Biopharmaceuticals 22,750 124 * Clinical Data Inc. 7,137 118 * Arqule Inc. 19,041 116 * Protalix BioTherapeutics Inc. 19,068 116 * Zymogenetics Inc. 24,067 112 * SIGA Technologies Inc. 15,430 107 * Dyax Corp. 40,514 107 * Genomic Health Inc. 6,354 95 * Cell Therapeutics Inc. 256,708 92 * Opko Health Inc. 45,050 89 * Orexigen Therapeutics Inc. 15,674 85 * Sangamo Biosciences Inc. 18,019 82 * Maxygen Inc. 12,232 76 * Ligand Pharmaceuticals Inc. Class B 47,046 73 * Progenics Pharmaceuticals Inc. 14,137 72 * Idenix Pharmaceuticals Inc. 16,391 64 * China Biologic Products Inc. 4,163 54 * Biotime Inc. 8,085 53 * Biospecifics Technologies Corp. 1,878 46 * Osiris Therapeutics Inc. 7,239 44 * Myriad Pharmaceuticals Inc. 484 2 Health Care Equipment & Supplies (18.7%) Medtronic Inc. 489,873 19,193 Baxter International Inc. 267,307 11,288 Covidien PLC 221,807 9,402 Becton Dickinson and Co. 104,524 7,453 Stryker Corp. 132,236 7,013 * St. Jude Medical Inc. 148,170 5,533 * Intuitive Surgical Inc. 17,059 5,506 * Zimmer Holdings Inc. 90,009 5,034 * Boston Scientific Corp. 669,030 4,048 * Hospira Inc. 72,560 3,777 CR Bard Inc. 42,461 3,438 * Varian Medical Systems Inc. 55,104 2,760 * Edwards Lifesciences Corp. 50,090 2,531 * CareFusion Corp. 83,302 2,118 * ResMed Inc. 33,203 2,088 DENTSPLY International Inc. 61,881 2,007 Beckman Coulter Inc. 31,034 1,783 * Hologic Inc. 114,179 1,701 * IDEXX Laboratories Inc. 25,882 1,637 * Inverness Medical Innovations Inc. 34,939 1,216 * Kinetic Concepts Inc. 28,321 1,173 * Thoratec Corp. 23,967 1,051 Teleflex Inc. 17,537 983 * Gen-Probe Inc. 22,020 968 STERIS Corp. 25,983 827 Hill-Rom Holdings Inc. 27,932 779 * American Medical Systems Holdings Inc. 32,879 742 Cooper Cos. Inc. 20,066 740 * NuVasive Inc. 17,275 678 * Sirona Dental Systems Inc. 18,262 646 * ev3 Inc. 32,486 615 * Immucor Inc. 30,974 608 * Haemonetics Corp. 11,272 608 West Pharmaceutical Services Inc. 14,564 573 Masimo Corp. 23,186 513 * Volcano Corp. 19,505 433 * Integra LifeSciences Holdings Corp. 9,521 375 * Align Technology Inc. 24,996 373 Invacare Corp. 13,208 316 Meridian Bioscience Inc. 18,047 315 * Wright Medical Group Inc. 17,214 283 * Zoll Medical Corp. 9,393 273 * Conmed Corp. 12,984 252 Analogic Corp. 5,732 248 * Neogen Corp. 9,522 245 * Conceptus Inc. 13,730 229 * Orthofix International NV 7,182 229 * DexCom Inc. 21,088 222 * Abaxis Inc. 9,820 221 * Greatbatch Inc. 10,412 220 * Cyberonics Inc. 12,417 218 * Insulet Corp. 14,687 214 * Natus Medical Inc. 12,732 211 * SonoSite Inc. 6,530 190 * ICU Medical Inc. 5,932 189 * Merit Medical Systems Inc. 11,914 182 * Symmetry Medical Inc. 15,996 174 * NxStage Medical Inc. 11,431 160 * Angiodynamics Inc. 10,373 153 * Quidel Corp. 12,088 141 * ABIOMED Inc. 14,214 139 * Accuray Inc. 20,476 125 * SurModics Inc. 6,625 113 * MAKO Surgical Corp. 8,272 109 Cantel Medical Corp. 6,324 108 * Kensey Nash Corp. 4,382 101 * Somanetics Corp. 5,313 96 * Orthovita Inc. 30,736 95 * AGA Medical Holdings Inc. 6,658 94 * OraSure Technologies Inc. 20,434 92 Atrion Corp. 657 90 * RTI Biologics Inc. 24,312 87 * IRIS International Inc. 8,002 83 * ATS Medical Inc. 20,840 83 * Palomar Medical Technologies Inc. 7,629 82 * Synovis Life Technologies Inc. 5,071 74 * MELA Sciences Inc. 8,879 67 * Stereotaxis Inc. 17,904 67 * Exactech Inc. 3,775 65 * CryoLife Inc. 12,020 62 * TomoTherapy Inc. 17,276 54 * Cynosure Inc. Class A 4,271 48 Health Care Providers & Services (19.4%) UnitedHealth Group Inc. 513,320 14,922 * Medco Health Solutions Inc. 205,820 11,865 * Express Scripts Inc. 116,059 11,676 * WellPoint Inc. 196,845 10,098 McKesson Corp. 119,384 8,357 Aetna Inc. 191,162 5,574 Cardinal Health Inc. 160,326 5,530 CIGNA Corp. 121,826 4,077 AmerisourceBergen Corp. Class A 124,976 3,909 Quest Diagnostics Inc. 67,447 3,558 * Laboratory Corp. of America Holdings 46,498 3,516 * Humana Inc. 75,571 3,480 * DaVita Inc. 45,745 2,902 * Henry Schein Inc. 40,234 2,270 Universal Health Services Inc. Class B 39,679 1,682 * Community Health Systems Inc. 41,115 1,603 * Lincare Holdings Inc. 29,005 1,358 * Coventry Health Care Inc. 65,511 1,356 Omnicare Inc. 53,414 1,341 * Tenet Healthcare Corp. 213,029 1,219 Patterson Cos. Inc. 40,553 1,205 * Mednax Inc. 20,870 1,180 * Health Net Inc. 44,318 1,092 * Health Management Associates Inc. Class A 110,000 1,023 * VCA Antech Inc. 35,989 938 * LifePoint Hospitals Inc. 24,316 863 Owens & Minor Inc. 27,753 829 * Healthsouth Corp. 41,234 819 * AMERIGROUP Corp. 22,682 815 * Psychiatric Solutions Inc. 23,622 765 * Emergency Medical Services Corp. Class A 13,169 705 * Brookdale Senior Living Inc. 37,084 652 * HMS Holdings Corp. 11,670 633 * Catalyst Health Solutions Inc. 16,537 633 * Magellan Health Services Inc. 15,508 631 * Amedisys Inc. 12,626 628 * PSS World Medical Inc. 26,527 608 Chemed Corp. 10,030 571 * Centene Corp. 22,760 519 * WellCare Health Plans Inc. 18,713 510 * Odyssey HealthCare Inc. 14,779 393 * Healthspring Inc. 21,833 379 * Gentiva Health Services Inc. 12,429 343 * inVentiv Health Inc. 13,442 336 * RehabCare Group Inc. 10,638 309 * Kindred Healthcare Inc. 17,471 271 * Amsurg Corp. Class A 13,682 271 * MWI Veterinary Supply Inc. 5,183 254 * Bio-Reference Labs Inc. 11,070 253 Landauer Inc. 4,114 251 * LHC Group Inc. 7,424 229 * PharMerica Corp. 13,704 225 * Universal American Corp. 15,351 224 * Healthways Inc. 15,167 215 * Emeritus Corp. 10,530 214 * IPC The Hospitalist Co. Inc. 7,221 211 * Genoptix Inc. 7,633 203 * Hanger Orthopedic Group Inc. 11,865 202 * Select Medical Holdings Corp. 24,800 201 * Emdeon Inc. Class A 14,131 191 * Sun Healthcare Group Inc. 19,553 178 * Triple-S Management Corp. Class B 9,091 166 * Air Methods Corp. 4,899 161 * Molina Healthcare Inc. 5,709 157 * Assisted Living Concepts Inc. Class A 4,301 143 * Almost Family Inc. 3,648 133 * Corvel Corp. 3,574 127 * Res-Care Inc. 11,248 127 * AMN Healthcare Services Inc. 14,577 121 National Healthcare Corp. 3,403 119 * Cross Country Healthcare Inc. 12,435 106 Ensign Group Inc. 4,975 91 * Sunrise Senior Living Inc. 20,719 88 * CardioNet Inc. 10,141 78 * Skilled Healthcare Group Inc. 9,072 75 * Medcath Corp. 7,647 70 * Clarient Inc. 21,911 66 * Alliance HealthCare Services Inc. 11,888 66 Health Care Technology (0.9%) * Cerner Corp. 30,765 2,575 * Allscripts-Misys Healthcare Solutions Inc. 28,886 543 Quality Systems Inc. 8,895 525 * Eclipsys Corp. 25,181 482 * MedAssets Inc. 18,926 430 * athenahealth Inc. 14,261 353 * Phase Forward Inc. 19,302 325 Computer Programs & Systems Inc. 4,388 189 * Omnicell Inc. 14,359 188 * Medidata Solutions Inc. 7,106 100 * Vital Images Inc. 6,029 83 Life Sciences Tools & Services (5.1%) * Thermo Fisher Scientific Inc. 181,589 9,453 * Life Technologies Corp. 80,125 4,011 * Waters Corp. 41,430 2,835 * Millipore Corp. 24,824 2,637 * Illumina Inc. 53,247 2,238 * Mettler-Toledo International Inc. 14,939 1,711 * Covance Inc. 28,348 1,496 Pharmaceutical Product Development Inc. 49,928 1,340 PerkinElmer Inc. 51,683 1,173 * Charles River Laboratories International Inc. 29,141 977 Techne Corp. 15,593 944 * Bio-Rad Laboratories Inc. Class A 8,408 787 * Dionex Corp. 7,853 618 * Parexel International Corp. 25,713 574 * Bruker Corp. 29,309 373 * Luminex Corp. 17,686 303 * AMAG Pharmaceuticals Inc. 9,377 299 * Affymetrix Inc. 31,888 209 * eResearchTechnology Inc. 21,503 171 * Sequenom Inc. 25,904 159 * Kendle International Inc. 6,220 88 * Enzo Biochem Inc. 15,264 81 * Albany Molecular Research Inc. 9,836 63 Pharmaceuticals (41.8%) Johnson & Johnson 1,223,416 71,325 Pfizer Inc. 3,578,301 54,498 Merck & Co. Inc. 1,354,386 45,629 Abbott Laboratories 688,505 32,745 Bristol-Myers Squibb Co. 760,028 17,640 Eli Lilly & Co. 460,225 15,091 Allergan Inc. 134,730 8,109 * Forest Laboratories Inc. 134,075 3,470 * Mylan Inc. 136,025 2,644 Perrigo Co. 36,350 2,160 * Watson Pharmaceuticals Inc. 46,500 2,053 * Valeant Pharmaceuticals International 34,680 1,612 * Warner Chilcott PLC Class A 50,055 1,157 * Endo Pharmaceuticals Holdings Inc. 51,864 1,086 * King Pharmaceuticals Inc. 109,930 953 * Salix Pharmaceuticals Ltd. 24,708 888 Medicis Pharmaceutical Corp. Class A 26,341 611 * Auxilium Pharmaceuticals Inc. 20,840 600 * Nektar Therapeutics 41,267 505 * Impax Laboratories Inc. 23,443 494 * Vivus Inc. 35,767 453 * Par Pharmaceutical Cos. Inc. 15,482 430 * Viropharma Inc. 34,277 417 * Questcor Pharmaceuticals Inc. 27,089 257 * Ardea Biosciences Inc. 8,399 210 * Medicines Co. 23,737 199 * Inspire Pharmaceuticals Inc. 29,640 168 * XenoPort Inc. 12,239 122 * Pain Therapeutics Inc. 15,969 93 * Cadence Pharmaceuticals Inc. 11,251 89 * MAP Pharmaceuticals Inc. 5,970 89 * Durect Corp. 34,871 89 * Obagi Medical Products Inc. 6,852 87 * Pozen Inc. 10,617 82 * Akorn Inc. 27,115 78 * Cypress Bioscience Inc. 17,094 70 * Caraco Pharmaceutical Laboratories Ltd. 5,066 27 * Sucampo Pharmaceuticals Inc. Class A 3,686 14 Total Common Stocks (Cost $723,028) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $32) 0.246% 31,801 32 Total Investments (100.0%) (Cost $723,060) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $29,000. 1 Includes $32,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each Health Care Index Fund security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $723,060,000. Net unrealized depreciation of investment securities for tax purposes was $86,753,000, consisting of unrealized gains of $39,402,000 on securities that had risen in value since their purchase and $126,155,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Industrials Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Auto Components (0.1%) * ArvinMeritor Inc. 20,956 305 Media (0.0%) Courier Corp. 2,501 39 Aerospace & Defense (21.8%) United Technologies Corp. 214,375 14,445 Boeing Co. 164,003 10,526 Honeywell International Inc. 174,846 7,478 Lockheed Martin Corp. 76,820 6,139 General Dynamics Corp. 78,927 5,359 Raytheon Co. 91,259 4,783 Northrop Grumman Corp. 69,248 4,189 Precision Castparts Corp. 34,110 3,981 L-3 Communications Holdings Inc. 27,825 2,299 Rockwell Collins Inc. 37,848 2,208 Goodrich Corp. 30,120 2,090 ITT Corp. 41,787 2,017 * BE Aerospace Inc. 23,367 634 TransDigm Group Inc. 11,218 592 * Alliant Techsystems Inc. 7,945 546 * Spirit Aerosystems Holdings Inc. Class A 25,349 494 * Esterline Technologies Corp. 7,180 385 * Hexcel Corp. 23,328 373 Curtiss-Wright Corp. 11,038 366 * Teledyne Technologies Inc. 8,667 341 * Moog Inc. Class A 9,421 311 Triumph Group Inc. 4,014 279 * Orbital Sciences Corp. 13,756 218 * AAR Corp. 9,375 185 * DigitalGlobe Inc. 6,553 183 American Science & Engineering Inc. 2,159 151 * DynCorp International Inc. Class A 8,788 150 * GeoEye Inc. 4,613 147 Cubic Corp. 3,857 140 * Stanley Inc. 3,765 139 HEICO Corp. Class A 4,248 127 * Ceradyne Inc. 5,872 127 * Ladish Co. Inc. 3,633 92 * Aerovironment Inc. 3,620 91 * Argon ST Inc. 3,393 82 HEICO Corp. 2,039 81 * Taser International Inc. 14,141 63 * GenCorp Inc. 12,024 62 Applied Signal Technology Inc. 3,049 54 Ducommun Inc. 2,371 47 Air Freight & Logistics (6.8%) United Parcel Service Inc. Class B 171,861 10,786 FedEx Corp. 71,561 5,975 CH Robinson Worldwide Inc. 40,138 2,332 Expeditors International of Washington Inc. 51,072 1,950 UTi Worldwide Inc. 24,164 349 * Atlas Air Worldwide Holdings Inc. 6,183 323 * HUB Group Inc. Class A 9,011 276 Forward Air Corp. 6,969 191 * Pacer International Inc. 8,435 69 Airlines (2.7%) * Delta Air Lines Inc. 189,010 2,567 Southwest Airlines Co. 178,932 2,226 * UAL Corp. 40,307 806 * Continental Airlines Inc. Class B 33,474 706 * AMR Corp. 80,132 615 * Alaska Air Group Inc. 8,578 401 * JetBlue Airways Corp. 59,642 370 * US Airways Group Inc. 38,797 343 Skywest Inc. 13,511 198 Allegiant Travel Co. Class A 3,344 185 * AirTran Holdings Inc. 30,971 175 * Hawaiian Holdings Inc. 12,396 88 * Republic Airways Holdings Inc. 8,120 47 Building Products (1.4%) Masco Corp. 86,564 1,156 * Owens Corning 27,658 922 Lennox International Inc. 11,505 515 * USG Corp. 16,762 294 AO Smith Corp. 6,054 282 Simpson Manufacturing Co. Inc. 9,511 278 * Armstrong World Industries Inc. 4,829 181 Quanex Building Products Corp. 9,057 180 * Griffon Corp. 13,618 165 Universal Forest Products Inc. 4,183 155 Ameron International Corp. 2,106 136 Apogee Enterprises Inc. 6,710 92 * Gibraltar Industries Inc. 6,546 86 AAON Inc. 3,127 77 * Trex Co. Inc. 3,148 72 American Woodmark Corp. 2,254 55 Commercial Services & Supplies (6.3%) Waste Management Inc. 110,928 3,606 Republic Services Inc. Class A 91,678 2,670 * Stericycle Inc. 19,382 1,136 Pitney Bowes Inc. 49,896 1,130 Iron Mountain Inc. 44,076 1,081 RR Donnelley & Sons Co. 49,491 948 Cintas Corp. 33,091 860 Avery Dennison Corp. 24,257 829 * Waste Connections Inc. 17,976 633 * Copart Inc. 17,229 618 * Corrections Corp. of America 27,923 556 * Covanta Holding Corp. 31,676 489 * Clean Harbors Inc. 5,691 361 * United Stationers Inc. 5,775 337 * Tetra Tech Inc. 14,842 336 HNI Corp. 10,847 333 Deluxe Corp. 12,352 265 * Geo Group Inc. 12,447 263 Brink's Co. 11,515 261 Herman Miller Inc. 12,781 246 ABM Industries Inc. 10,637 228 Rollins Inc. 10,733 228 Mine Safety Appliances Co. 8,244 226 Healthcare Services Group Inc. 9,276 187 Knoll Inc. 11,307 167 * SYKES Enterprises Inc. 9,664 167 Steelcase Inc. Class A 17,904 150 * Mobile Mini Inc. 8,730 140 Interface Inc. Class A 11,530 136 McGrath Rentcorp 5,425 127 * Consolidated Graphics Inc. 2,552 117 Viad Corp. 4,946 115 * EnerNOC Inc. 4,037 113 EnergySolutions Inc. 18,061 113 Ennis Inc. 6,218 109 G&K Services Inc. Class A 4,454 108 Bowne & Co. Inc. 9,600 106 * Cenveo Inc. 13,576 100 * Cornell Cos. Inc. 3,427 93 * ACCO Brands Corp. 13,123 93 * ATC Technology Corp. 4,859 91 * KAR Auction Services Inc. 6,471 90 * M&F Worldwide Corp. 2,786 87 * American Reprographics Co. 8,703 83 * Waste Services Inc. 7,225 81 * Team Inc. 4,305 65 Schawk Inc. Class A 3,600 61 US Ecology Inc. 4,194 59 * Standard Parking Corp. 3,358 52 * Metalico Inc. 9,492 47 * Innerworkings Inc. 6,495 45 Kimball International Inc. Class B 6,241 44 * APAC Customer Services Inc. 6,520 42 * RINO International Corp. 2,064 27 * Fuel Tech Inc. 3,967 24 Standard Register Co. 2,635 10 Construction & Engineering (3.0%) Fluor Corp. 43,047 2,020 * Jacobs Engineering Group Inc. 29,964 1,251 * Quanta Services Inc. 50,310 1,043 * URS Corp. 20,184 900 KBR Inc. 38,653 850 * Foster Wheeler AG 30,662 736 * Shaw Group Inc. 20,153 687 * Aecom Technology Corp. 21,940 557 * EMCOR Group Inc. 15,953 398 Granite Construction Inc. 8,390 249 * Insituform Technologies Inc. Class A 9,416 193 * Tutor Perini Corp. 6,422 143 * MasTec Inc. 10,928 127 * Layne Christensen Co. 4,680 117 Comfort Systems USA Inc. 9,217 102 * Orion Marine Group Inc. 6,480 98 * Dycom Industries Inc. 9,371 93 * MYR Group Inc. 4,764 79 Great Lakes Dredge & Dock Corp. 13,380 78 * Michael Baker Corp. 1,921 70 * Sterling Construction Co. Inc. 3,620 59 * Northwest Pipe Co. 2,220 46 * Pike Electric Corp. 4,386 43 * Furmanite Corp. 8,466 41 * Argan Inc. 1,798 19 Electrical Equipment (6.9%) Emerson Electric Co. 181,134 8,412 Cooper Industries PLC 40,249 1,891 Rockwell Automation Inc. 34,348 1,835 * First Solar Inc. 13,342 1,499 Roper Industries Inc. 22,534 1,307 AMETEK Inc. 25,954 1,054 Hubbell Inc. Class B 12,653 540 Regal-Beloit Corp. 8,875 535 * Thomas & Betts Corp. 12,656 485 * GrafTech International Ltd. 29,050 483 Acuity Brands Inc. 10,460 430 Woodward Governor Co. 13,985 401 * General Cable Corp. 12,536 391 Baldor Electric Co. 10,672 384 Brady Corp. Class A 11,774 342 * American Superconductor Corp. 10,240 314 Belden Inc. 11,249 291 * EnerSys 11,055 249 * II-VI Inc. 6,284 211 * SunPower Corp. Class A 13,283 176 * A123 Systems Inc. 15,274 139 Franklin Electric Co. Inc. 4,724 138 * Sensata Technologies Holding NV 8,234 137 * Polypore International Inc. 5,867 120 * SunPower Corp. Class B 10,110 117 AZZ Inc. 2,987 110 * Harbin Electric Inc. 4,857 96 Encore Wire Corp. 4,426 87 * GT Solar International Inc. 15,585 85 * Capstone Turbine Corp. 56,579 65 * Energy Conversion Devices Inc. 11,160 62 * Vicor Corp. 5,034 61 * Fushi Copperweld Inc. 6,056 60 * Powell Industries Inc. 1,992 59 * Evergreen Solar Inc. 46,806 45 * Ener1 Inc. 11,795 41 * FuelCell Energy Inc. 18,269 39 * Lihua International Inc. 3,782 34 * Broadwind Energy Inc. 12,816 28 Preformed Line Products Co. 605 19 * Valence Technology Inc. 14,442 14 * Plug Power Inc. 113  Industrial Conglomerates (19.1%) General Electric Co. 2,568,515 41,995 3M Co. 162,767 12,909 Tyco International Ltd. 123,853 4,482 Textron Inc. 65,642 1,357 * McDermott International Inc. 55,361 1,228 Carlisle Cos. Inc. 14,473 563 Otter Tail Corp. 8,620 171 Raven Industries Inc. 3,901 138 Seaboard Corp. 90 128 Tredegar Corp. 6,128 101 Standex International Corp. 3,000 78 Machinery (19.5%) Caterpillar Inc. 150,388 9,138 Deere & Co. 101,738 5,868 Danaher Corp. 66,191 5,254 Illinois Tool Works Inc. 102,806 4,773 PACCAR Inc. 78,875 3,234 Cummins Inc. 46,032 3,129 Ingersoll-Rand PLC 77,295 2,884 Eaton Corp. 38,055 2,662 Parker Hannifin Corp. 38,709 2,379 Dover Corp. 45,072 2,023 Flowserve Corp. 13,402 1,275 Joy Global Inc. 24,739 1,262 Bucyrus International Inc. Class A 18,495 991 Pall Corp. 28,228 961 * Navistar International Corp. 15,349 832 Pentair Inc. 23,730 815 * Oshkosh Corp. 21,565 766 Donaldson Co. Inc. 17,652 762 SPX Corp. 11,988 709 * AGCO Corp. 22,276 641 Snap-On Inc. 13,917 615 IDEX Corp. 19,476 595 Lincoln Electric Holdings Inc. 10,259 572 Gardner Denver Inc. 12,560 572 Timken Co. 19,850 572 * Terex Corp. 26,077 567 Kennametal Inc. 19,634 554 Harsco Corp. 19,384 527 Wabtec Corp. 11,454 497 Nordson Corp. 7,342 489 * WABCO Holdings Inc. 15,442 469 Graco Inc. 14,464 458 CLARCOR Inc. 12,165 441 Toro Co. 8,190 438 Trinity Industries Inc. 19,099 417 Valmont Industries Inc. 5,058 401 Crane Co. 11,973 390 Manitowoc Co. Inc. 31,498 376 Actuant Corp. Class A 16,333 330 Kaydon Corp. 8,049 302 Briggs & Stratton Corp. 12,059 249 Mueller Industries Inc. 9,104 241 * Middleby Corp. 4,240 239 Watts Water Technologies Inc. Class A 7,106 230 Barnes Group Inc. 11,266 211 ESCO Technologies Inc. 6,325 166 Mueller Water Products Inc. Class A 36,979 160 * EnPro Industries Inc. 4,850 153 Robbins & Myers Inc. 6,715 148 * RBC Bearings Inc. 5,223 146 * Astec Industries Inc. 4,609 138 Tennant Co. 4,042 135 Badger Meter Inc. 3,406 135 * Chart Industries Inc. 6,846 126 Albany International Corp. 6,630 125 CIRCOR International Inc. 4,083 121 John Bean Technologies Corp. 6,635 114 * Blount International Inc. 9,749 104 Lindsay Corp. 3,001 103 Gorman-Rupp Co. 3,613 102 NACCO Industries Inc. Class A 1,207 102 Federal Signal Corp. 14,607 100 Titan International Inc. 8,046 85 Sun Hydraulics Corp. 3,046 79 FreightCar America Inc. 2,864 77 * Force Protection Inc. 16,816 75 Cascade Corp. 2,226 74 * Columbus McKinnon Corp. 4,411 72 * LB Foster Co. Class A 2,443 69 * Colfax Corp. 5,720 68 * Greenbrier Cos. Inc. 4,711 67 * 3D Systems Corp. 4,661 64 * Kadant Inc. 2,954 58 Dynamic Materials Corp. 3,153 50 Ampco-Pittsburgh Corp. 2,108 49 * Tecumseh Products Co. Class A 3,221 42 * Sauer-Danfoss Inc. 2,891 41 American Railcar Industries Inc. 2,315 33 * SmartHeat Inc. 4,770 30 * Energy Recovery Inc. 7,570 27 ^,* China Fire & Security Group Inc. 2,002 25 * Duoyuan Printing Inc. 1,838 16 * Tecumseh Products Co. Class B 810 10 Marine (0.3%) * Kirby Corp. 12,372 488 Alexander & Baldwin Inc. 9,894 319 * Genco Shipping & Trading Ltd. 6,864 131 * Eagle Bulk Shipping Inc. 14,910 71 * American Commercial Lines Inc. 2,330 47 Horizon Lines Inc. Class A 6,883 28 * TBS International PLC Class A 3,373 25 Professional Services (2.5%) Manpower Inc. 20,375 931 Equifax Inc. 30,393 919 Dun & Bradstreet Corp. 12,266 895 Robert Half International Inc. 33,957 859 * Verisk Analytics Inc. Class A 24,251 734 Towers Watson & Co. Class A 11,286 519 * IHS Inc. Class A 9,913 513 * FTI Consulting Inc. 11,179 478 Corporate Executive Board Co. 8,234 267 * CoStar Group Inc. 4,723 193 * Resources Connection Inc. 11,159 180 * Korn/Ferry International 10,982 153 * Navigant Consulting Inc. 12,028 146 * TrueBlue Inc. 10,528 140 * Advisory Board Co. 3,734 139 Administaff Inc. 5,626 136 * Huron Consulting Group Inc. 4,953 116 * Kforce Inc. 7,910 107 * School Specialty Inc. 4,526 97 Heidrick & Struggles International Inc. 4,093 95 * SFN Group Inc. 12,301 94 * Kelly Services Inc. Class A 6,444 94 * ICF International Inc. 4,069 91 * Exponent Inc. 3,313 91 * Dolan Co. 6,930 85 * CBIZ Inc. 11,212 74 * CRA International Inc. 2,638 59 CDI Corp. 3,260 52 * Volt Information Sciences Inc. 3,557 36 * Mistras Group Inc. 2,887 34 * Hill International Inc. 6,173 29 Road & Rail (7.6%) Union Pacific Corp. 121,637 8,689 Norfolk Southern Corp. 88,988 5,024 CSX Corp. 93,895 4,906 * Kansas City Southern 24,468 934 JB Hunt Transport Services Inc. 22,960 793 * Hertz Global Holdings Inc. 54,294 617 Ryder System Inc. 12,847 577 Landstar System Inc. 12,085 507 Con-way Inc. 12,965 441 * Genesee & Wyoming Inc. Class A 9,305 335 Knight Transportation Inc. 15,044 299 * Avis Budget Group Inc. 24,597 291 * Dollar Thrifty Automotive Group Inc. 5,994 280 Werner Enterprises Inc. 11,295 255 * Old Dominion Freight Line Inc. 6,728 240 Heartland Express Inc. 13,087 203 Arkansas Best Corp. 5,779 135 * Amerco Inc. 1,663 91 * Marten Transport Ltd. 3,945 88 * YRC Worldwide Inc. 215,302 76 * Celadon Group Inc. 5,060 69 * RailAmerica Inc. 5,882 66 * Saia Inc. 3,817 57 * Patriot Transportation Holding Inc. 400 34 * Universal Truckload Services Inc. 1,509 26 Trading Companies & Distributors (1.9%) Fastenal Co. 31,953 1,612 WW Grainger Inc. 14,826 1,509 MSC Industrial Direct Co. Class A 10,773 557 * WESCO International Inc. 10,200 381 Watsco Inc. 6,060 355 GATX Corp. 11,119 321 Applied Industrial Technologies Inc. 9,186 253 * Beacon Roofing Supply Inc. 10,948 230 * United Rentals Inc. 14,472 176 * Interline Brands Inc. 7,809 155 Kaman Corp. 6,249 153 Aircastle Ltd. 12,389 122 * Rush Enterprises Inc. Class A 6,406 97 * RSC Holdings Inc. 12,422 91 TAL International Group Inc. 3,706 89 * H&E Equipment Services Inc. 6,718 67 Houston Wire & Cable Co. 4,096 47 * Titan Machinery Inc. 3,284 43 Aceto Corp. 5,928 37 * Rush Enterprises Inc. Class B 1,705 22 Lawson Products Inc. 119 2 Transportation Infrastructure (0.1%) * Macquarie Infrastructure Co. LLC 10,404 150 Total Common Stocks (Cost $396,942) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $12) 0.246% 11,702 12 Total Investments (100.0%) (Cost $396,954) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $11,000. * Non-income-producing security. 1 Includes $12,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Industrials Index Fund Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2010, the cost of investment securities for tax purposes was $396,954,000. Net unrealized depreciation of investment securities for tax purposes was $67,010,000, consisting of unrealized gains of $4,909,000 on securities that had risen in value since their purchase and $71,919,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Information Technology Index Fund Schedule of Investments As of May 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Communications Equipment (12.1%) * Cisco Systems Inc. 2,811,507 65,114 QUALCOMM Inc. 867,884 30,862 * Motorola Inc. 1,208,432 8,278 * Juniper Networks Inc. 275,023 7,321 Harris Corp. 69,804 3,274 * F5 Networks Inc. 42,381 2,981 Tellabs Inc. 200,382 1,803 * CommScope Inc. 51,176 1,443 * Polycom Inc. 46,466 1,395 * JDS Uniphase Corp. 120,226 1,383 * Brocade Communications Systems Inc. 227,247 1,238 ADTRAN Inc. 32,336 887 * Riverbed Technology Inc. 31,320 837 Plantronics Inc. 27,901 835 * Ciena Corp. 52,233 813 * Arris Group Inc. 71,729 787 * Viasat Inc. 21,130 679 * DG FastChannel Inc. 15,798 671 * InterDigital Inc. 24,997 652 * Finisar Corp. 41,602 632 * Acme Packet Inc. 19,791 580 * Tekelec 35,630 511 * Aruba Networks Inc. 37,907 508 * ADC Telecommunications Inc. 60,560 500 * Palm Inc. 87,684 500 * Blue Coat Systems Inc. 23,119 496 * Emulex Corp. 47,197 495 * Comtech Telecommunications Corp. 16,925 488 * Netgear Inc. 20,845 473 * EchoStar Corp. Class A 21,935 461 * Sonus Networks Inc. 174,456 454 * Infinera Corp. 54,220 382 * Harmonic Inc. 60,476 350 Black Box Corp. 11,540 340 * Loral Space & Communications Inc. 8,463 338 * Ixia 26,426 264 Sycamore Networks Inc. 13,900 245 * Oplink Communications Inc. 15,337 220 * Powerwave Technologies Inc. 127,651 211 * Seachange International Inc. 25,017 209 * Extreme Networks 72,571 208 * EMS Technologies Inc. 12,978 202 * Hughes Communications Inc. 7,429 193 * Anaren Inc. 13,220 191 * ShoreTel Inc. 34,974 186 * UTStarcom Inc. 90,016 185 * Aviat Networks Inc. 41,431 183 * Digi International Inc. 19,549 181 * Symmetricom Inc. 34,056 178 * Cogo Group Inc. 22,600 153 Bel Fuse Inc. Class B 7,526 133 * BigBand Networks Inc. 44,149 126 * Opnext Inc. 45,773 92 Bel Fuse Inc. Class A 4,496 75 * Oclaro Inc. 1,530 21 Computers & Peripherals (19.8%) * Apple Inc. 450,593 115,875 Hewlett-Packard Co. 1,129,003 51,945 * EMC Corp. 1,061,683 19,769 * Dell Inc. 917,956 12,236 * NetApp Inc. 176,711 6,659 * SanDisk Corp. 120,768 5,630 * Western Digital Corp. 118,560 4,127 * Seagate Technology 261,664 4,019 * Teradata Corp. 91,183 2,912 * Lexmark International Inc. Class A 42,592 1,599 * NCR Corp. 87,994 1,169 * QLogic Corp. 63,288 1,147 Diebold Inc. 36,796 1,066 * Synaptics Inc. 20,187 604 * Netezza Corp. 32,465 423 * Intermec Inc. 30,798 340 * Avid Technology Inc. 24,588 332 * Quantum Corp. 137,385 323 * Electronics for Imaging Inc. 28,718 320 * STEC Inc. 24,788 300 * Stratasys Inc. 12,495 291 * Isilon Systems Inc. 21,245 290 * Super Micro Computer Inc. 18,603 256 * Adaptec Inc. 84,859 246 * Imation Corp. 23,244 239 * 3PAR Inc. 22,116 235 * Compellent Technologies Inc. 15,774 203 * Intevac Inc. 16,109 185 * Silicon Graphics International Corp. 22,228 181 * Novatel Wireless Inc. 25,100 154 Electronic Equipment, Instruments & Components (5.7%) Corning Inc. 810,872 14,134 Tyco Electronics Ltd. 240,615 6,935 * Agilent Technologies Inc. 181,209 5,864 Amphenol Corp. Class A 90,623 3,842 * Flextronics International Ltd. 430,889 2,827 * Avnet Inc. 80,983 2,326 * FLIR Systems Inc. 81,316 2,317 * Dolby Laboratories Inc. Class A 29,166 1,925 * Trimble Navigation Ltd. 65,035 1,868 * Arrow Electronics Inc. 64,600 1,762 * Itron Inc. 21,867 1,458 * Ingram Micro Inc. 80,187 1,360 Jabil Circuit Inc. 98,999 1,355 * Tech Data Corp. 27,711 1,126 National Instruments Corp. 32,493 1,046 * Vishay Intertechnology Inc. 96,783 876 * Anixter International Inc. 16,768 796 * Plexus Corp. 22,477 765 Molex Inc. 35,573 753 Molex Inc. Class A 42,383 746 * Sanmina-SCI Corp. 44,964 686 * Benchmark Electronics Inc. 36,787 680 * Coherent Inc. 14,915 527 * Checkpoint Systems Inc. 24,397 486 * Littelfuse Inc. 13,163 476 AVX Corp. 32,222 450 Cognex Corp. 23,313 445 * Rofin-Sinar Technologies Inc. 18,425 440 * Scansource Inc. 16,536 426 * Insight Enterprises Inc. 29,241 425 * Power-One Inc. 51,033 399 * L-1 Identity Solutions Inc. 53,062 395 * DTS Inc. 11,714 387 * Universal Display Corp. 23,593 365 * TTM Technologies Inc. 30,689 355 * SYNNEX Corp. 12,954 346 Park Electrochemical Corp. 12,599 326 * Brightpoint Inc. 42,520 316 * Rogers Corp. 10,770 308 MTS Systems Corp. 10,365 303 * OSI Systems Inc. 10,627 279 CTS Corp. 26,366 278 * FARO Technologies Inc. 11,488 275 * IPG Photonics Corp. 16,238 273 * Cogent Inc. 30,044 268 * Newport Corp. 25,280 262 * Electro Scientific Industries Inc. 19,735 254 Methode Electronics Inc. 24,756 251 Daktronics Inc. 27,646 233 * Multi-Fineline Electronix Inc. 8,456 223 * China Security & Surveillance Technology Inc. 47,133 221 * SMART Modular Technologies WWH Inc. 34,556 212 Electro Rent Corp. 15,394 209 * Echelon Corp. 24,482 208 * Maxwell Technologies Inc. 16,985 201 * Comverge Inc. 17,743 169 * CPI International Inc. 9,426 145 Technitrol Inc. 37,216 143 Agilysys Inc. 18,940 128 * ICx Technologies Inc. 16,172 107 Internet Software & Services (9.2%) * Google Inc. Class A 118,422 57,456 * eBay Inc. 606,438 12,984 * Yahoo! Inc. 694,752 10,658 * Akamai Technologies Inc. 91,569 3,637 * VeriSign Inc. 102,659 2,865 * Equinix Inc. 24,184 2,225 * WebMD Health Corp. 27,991 1,274 * IAC/InterActiveCorp 52,656 1,235 * AOL Inc. 58,732 1,212 * VistaPrint NV 22,455 1,048 * Monster Worldwide Inc. 66,858 989 * GSI Commerce Inc. 30,953 872 * MercadoLibre Inc. 15,432 800 * Sohu.com Inc. 17,360 767 * Digital River Inc. 22,682 625 * j2 Global Communications Inc. 26,695 618 * ValueClick Inc. 52,077 606 Earthlink Inc. 64,040 550 * Rackspace Hosting Inc. 29,086 512 * SAVVIS Inc. 24,491 459 * DealerTrack Holdings Inc. 24,817 398 * OpenTable Inc. 9,176 379 United Online Inc. 54,881 374 * Art Technology Group Inc. 95,950 359 * Constant Contact Inc. 14,662 315 * Move Inc. 120,356 253 * Terremark Worldwide Inc. 33,314 250 * Internet Capital Group Inc. 29,797 248 NIC Inc. 37,263 242 * Perficient Inc. 22,380 239 * LoopNet Inc. 21,583 237 * ModusLink Global Solutions Inc. 30,748 235 * RealNetworks Inc. 63,462 228 * comScore Inc. 14,721 226 * Vocus Inc. 14,408 226 * Internet Brands Inc. Class A 20,442 212 * Infospace Inc. 25,137 207 * Internap Network Services Corp. 38,290 196 * Liquidity Services Inc. 14,297 190 * DivX Inc. 26,243 189 * Knot Inc. 23,828 178 * Limelight Networks Inc. 37,515 163 * Dice Holdings Inc. 20,518 163 * Stamps.com Inc. 14,029 147 Marchex Inc. Class B 23,343 118 * TechTarget Inc. 19,300 117 * Archipelago Learning Inc. 1,201 17 * LogMeIn Inc. 676 17 IT Services (16.4%) International Business Machines Corp. 648,306 81,207 Visa Inc. Class A 244,608 17,724 Accenture PLC Class A 327,292 12,280 Automatic Data Processing Inc. 263,375 10,767 Mastercard Inc. Class A 51,571 10,405 * Cognizant Technology Solutions Corp. Class A 154,293 7,721 Western Union Co. 363,223 5,797 Paychex Inc. 170,975 4,880 Fidelity National Information Services Inc. 167,322 4,605 * Computer Sciences Corp. 80,389 4,019 * Fiserv Inc. 81,298 3,866 * SAIC Inc. 209,921 3,609 * Alliance Data Systems Corp. 28,346 2,003 Global Payments Inc. 43,678 1,843 Lender Processing Services Inc. 51,530 1,749 * Hewitt Associates Inc. Class A 45,450 1,693 Broadridge Financial Solutions Inc. 74,206 1,419 Total System Services Inc. 91,787 1,340 * Gartner Inc. 42,787 1,059 * Cybersource Corp. 38,554 990 * Genpact Ltd. 56,910 961 * NeuStar Inc. Class A 41,665 891 * VeriFone Systems Inc. 43,133 870 DST Systems Inc. 22,486 862 * CACI International Inc. Class A 17,050 788 * Convergys Corp. 69,388 758 * Acxiom Corp. 43,109 750 * Wright Express Corp. 21,119 663 Sapient Corp. 62,969 639 MAXIMUS Inc. 10,367 621 * Mantech International Corp. Class A 13,047 603 * SRA International Inc. Class A 26,395 569 * Unisys Corp. 23,832 553 Syntel Inc. 15,045 503 * CSG Systems International Inc. 21,533 442 * Euronet Worldwide Inc. 27,439 361 * Forrester Research Inc. 10,538 331 * TNS Inc. 16,330 314 * Global Cash Access Holdings Inc. 38,145 305 iGate Corp. 25,421 297 * TeleTech Holdings Inc. 22,942 297 Heartland Payment Systems Inc. 16,390 269 * RightNow Technologies Inc. 15,711 229 * infoGROUP Inc. 26,801 212 * ExlService Holdings Inc. 11,425 190 Cass Information Systems Inc. 5,658 179 * Ness Technologies Inc. 30,317 158 * Ciber Inc. 52,883 158 *,^ China Information Security Technology Inc. 29,489 156 * NCI Inc. Class A 5,987 131 * Integral Systems Inc. 16,654 114 * Echo Global Logistics Inc. 1,279 17 Office Electronics (0.6%) Xerox Corp. 708,956 6,601 * Zebra Technologies Corp. 32,915 905 Semiconductors & Semiconductor Equipment (15.1%) Intel Corp. 2,663,837 57,059 Texas Instruments Inc. 652,512 15,934 Applied Materials Inc. 697,152 9,000 Broadcom Corp. Class A 228,564 7,890 * Marvell Technology Group Ltd. 277,990 5,276 Analog Devices Inc. 153,734 4,484 * Micron Technology Inc. 448,577 4,078 * NVIDIA Corp. 292,002 3,837 Altera Corp. 156,143 3,680 Xilinx Inc. 146,342 3,578 * Cree Inc. 53,363 3,542 Linear Technology Corp. 118,258 3,306 Maxim Integrated Products Inc. 161,993 2,877 KLA-Tencor Corp. 90,920 2,798 Microchip Technology Inc. 97,786 2,723 * Advanced Micro Devices Inc. 304,470 2,609 * Lam Research Corp. 67,973 2,573 * LSI Corp. 351,432 1,873 National Semiconductor Corp. 128,150 1,801 * ON Semiconductor Corp. 217,971 1,593 * Skyworks Solutions Inc. 93,344 1,487 * Novellus Systems Inc. 53,406 1,379 * MEMC Electronic Materials Inc. 121,492 1,379 * Rambus Inc. 55,104 1,292 * Varian Semiconductor Equipment Associates Inc. 40,418 1,257 * Atheros Communications Inc. 36,446 1,239 * Atmel Corp. 237,974 1,215 * Silicon Laboratories Inc. 24,043 1,092 * Teradyne Inc. 97,770 1,074 * PMC - Sierra Inc. 126,250 1,023 * Cypress Semiconductor Corp. 86,638 987 * Avago Technologies Ltd. 47,129 973 Intersil Corp. Class A 68,391 910 * Netlogic Microsystems Inc. 30,747 885 * International Rectifier Corp. 40,363 846 * Veeco Instruments Inc. 21,503 821 * Microsemi Corp. 46,787 724 * Fairchild Semiconductor International Inc. Class A 71,062 711 * RF Micro Devices Inc. 148,021 711 * Hittite Microwave Corp. 14,131 646 * Semtech Corp. 36,204 638 * TriQuint Semiconductor Inc. 89,317 627 * Omnivision Technologies Inc. 31,224 602 * Cirrus Logic Inc. 41,980 597 * Cavium Networks Inc. 22,401 595 * Integrated Device Technology Inc. 98,627 576 * MKS Instruments Inc. 28,134 559 Power Integrations Inc. 16,010 544 * Cabot Microelectronics Corp. 14,096 517 * Tessera Technologies Inc. 29,510 513 * Amkor Technology Inc. 73,174 498 * Cymer Inc. 16,359 495 * FEI Co. 22,881 474 * Applied Micro Circuits Corp. 42,643 470 * Entegris Inc. 81,245 439 * Diodes Inc. 21,615 427 * Lattice Semiconductor Corp. 84,255 418 * FormFactor Inc. 30,072 387 * Verigy Ltd. 36,756 373 * Monolithic Power Systems Inc. 18,684 359 * Volterra Semiconductor Corp. 14,898 349 * Standard Microsystems Corp. 15,017 344 Micrel Inc. 30,736 341 * Brooks Automation Inc. 41,010 341 * ATMI Inc. 20,284 329 * Kulicke & Soffa Industries Inc. 45,862 319 * Zoran Corp. 32,965 318 *,^ Rubicon Technology Inc. 10,467 284 * Advanced Energy Industries Inc. 22,075 273 * Actel Corp. 19,149 270 * Silicon Image Inc. 67,939 248 * Ultratech Inc. 17,033 237 Cohu Inc. 16,709 234 * Supertex Inc. 8,480 231 * Rudolph Technologies Inc. 23,379 208 * Sigma Designs Inc. 19,539 204 * Exar Corp. 28,947 203 * Pericom Semiconductor Corp. 20,377 202 * Anadigics Inc. 48,428 197 * Kopin Corp. 53,054 190 * IXYS Corp. 20,053 187 * Mattson Technology Inc. 43,759 185 * Conexant Systems Inc. 59,523 169 * Advanced Analogic Technologies Inc. 41,618 144 * DSP Group Inc. 20,926 142 * Trident Microsystems Inc. 80,905 137 Software (21.1%) Microsoft Corp. 3,998,612 103,164 Oracle Corp. 2,082,335 46,998 * Adobe Systems Inc. 273,645 8,779 * Symantec Corp. 424,451 6,014 * Intuit Inc. 158,069 5,649 * Salesforce.com Inc. 59,321 5,133 CA Inc. 217,358 4,402 * Citrix Systems Inc. 96,502 4,208 * BMC Software Inc. 97,039 3,591 * Autodesk Inc. 121,842 3,565 Activision Blizzard Inc. 302,505 3,252 * Red Hat Inc. 99,778 2,925 * Electronic Arts Inc. 172,982 2,856 * Sybase Inc. 43,883 2,823 * McAfee Inc. 83,527 2,656 * ANSYS Inc. 47,641 2,083 * Rovi Corp. 55,571 2,075 * VMware Inc. Class A 30,450 2,016 * Nuance Communications Inc. 113,323 1,930 * Synopsys Inc. 78,742 1,687 Factset Research Systems Inc. 24,374 1,659 * MICROS Systems Inc. 43,627 1,492 * Informatica Corp. 49,204 1,269 Solera Holdings Inc. 36,351 1,261 * Novell Inc. 194,270 1,133 * TIBCO Software Inc. 95,460 1,089 Jack Henry & Associates Inc. 44,870 1,079 * Parametric Technology Corp. 65,226 1,075 * Compuware Corp. 129,325 1,059 * Cadence Design Systems Inc. 151,857 1,017 * Concur Technologies Inc. 23,390 989 * Ariba Inc. 52,334 788 * Progress Software Corp. 23,324 745 * Quest Software Inc. 37,015 716 * Blackboard Inc. 17,853 715 Fair Isaac Corp. 28,067 651 * Lawson Software Inc. 78,812 650 * SuccessFactors Inc. 28,002 623 * JDA Software Group Inc. 22,367 598 Blackbaud Inc. 25,914 584 * TiVo Inc. 63,975 578 * Take-Two Interactive Software Inc. 49,820 576 * Websense Inc. 26,110 546 * Mentor Graphics Corp. 59,265 544 * CommVault Systems Inc. 23,828 537 * Taleo Corp. Class A 21,078 528 * Ultimate Software Group Inc. 14,471 495 * Advent Software Inc. 10,460 452 * MicroStrategy Inc. Class A 5,556 428 * ACI Worldwide Inc. 22,015 421 * Manhattan Associates Inc. 14,473 419 * AsiaInfo Holdings Inc. 18,674 400 * SolarWinds Inc. 18,769 356 * Net 1 UEPS Technologies Inc. 24,072 345 * Tyler Technologies Inc. 20,794 338 * SonicWALL Inc. 36,820 335 * Epicor Software Corp. 35,183 327 Pegasystems Inc. 10,497 314 * Synchronoss Technologies Inc. 14,657 300 * Bottomline Technologies Inc. 17,051 279 * Radiant Systems Inc. 19,925 276 * THQ Inc. 45,978 276 * Netscout Systems Inc. 19,390 262 * Rosetta Stone Inc. 9,936 261 * Ebix Inc. 16,862 258 * EPIQ Systems Inc. 21,735 249 * Kenexa Corp. 17,472 249 * ArcSight Inc. 11,172 242 * Smith Micro Software Inc. 24,322 240 * S1 Corp. 38,362 235 * Sourcefire Inc. 11,286 233 * Symyx Technologies Inc. 33,468 214 * Interactive Intelligence Inc. 10,706 192 * NetSuite Inc. 13,594 191 Opnet Technologies Inc. 11,934 191 * Monotype Imaging Holdings Inc. 18,923 187 * Double-Take Software Inc. 16,900 176 Renaissance Learning Inc. 10,289 161 * VASCO Data Security International Inc. 24,751 158 * TeleCommunication Systems Inc. Class A 31,121 156 * DemandTec Inc. 25,130 154 * Deltek Inc. 17,812 142 * PROS Holdings Inc. 17,424 115 * FalconStor Software Inc. 38,976 110 * China TransInfo Technology Corp. 14,776 96 * Fortinet Inc. 1,022 17 Total Common Stocks (Cost $1,175,171) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $176) 0.246% 175,801 176 Total Investments (100.0%) (Cost $1,175,347) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $164,000. 1 Includes $176,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Information Technology Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
